 
EXHIBIT 10.1
EXECUTION VERSION
REDACTED COPY


LIMITED LIABILITY COMPANY AGREEMENT
OF
LIFECOMM LLC
 
THIS LIMITED LIABILITY COMPANY AGREEMENT of LIFECOMM LLC, a Delaware limited
liability company (the “Company”), is made and entered into as of May 12, 2010
(the “Effective Date”) by and among HUGHES Telematics, Inc., a Delaware
corporation (“HTI”), QUALCOMM INCORPORATED, a Delaware corporation (“QC”), and
American Medical Alert Corp., a New York corporation (“AMAC”).
 
WITNESSETH:
 
WHEREAS, the Members have agreed to form the Company and to enter into this
Agreement for the purpose set forth in Section 1.6, pursuant to the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the Members hereby agree as
follows:
 
ARTICLE I
 
ORGANIZATIONAL MATTERS
 
1.1.                 Formation The Members hereby confirm and ratify the
formation of the Company as of the Effective Date pursuant to the terms of this
Agreement and the filing of the Certificate of Formation (a copy of which is
attached hereto as Exhibit A) (the “Certificate of Formation”) with the Delaware
Secretary of State on the Effective Date.  The Interests of the Members, and the
rights and obligations of the Members with respect thereto, are subject to all
of the terms and conditions of this Agreement and the Delaware LLC Act.  The
General Manager (or a Person designated by the General Manager) is hereby
designated as an authorized person, within the meaning of the Delaware LLC Act,
to execute, deliver and file any amendments and/or restatements to the
Certificate of Formation Approved with Supermajority Approval of the Members in
accordance with Sections 5.6 and 14.3 of this Agreement.  From and after the
date hereof, the General Manager shall cause an authorized officer of the
Company or another Person designated by the General Manager to execute and file
any certificate and comply with any similar requirements of any jurisdiction in
which the Company shall be deemed to be doing business pursuant to applicable
jurisdictional requirements.
 
1.2.                 Name The Company shall conduct its activities under the
name of “LIFECOMM LLC” or such other name as the Members shall Approve with
Supermajority Approval of the Members in accordance with Section 5.6 of this
Agreement; provided, that the name shall always contain the words “Limited
Liability Company” or the letters “LLC”.   Prompt notice of any such change
shall be given to each Member.
 
1.3.                 Principal Offices The Company shall maintain its principal
place of business at any location as may be selected by the Board from time to
time.  The Company shall initially maintain its principal place of business at
2002 Summit Boulevard, Suite 1800, Atlanta, GA 30319.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.


--------------------------------------------------------------------------------


 
1.4.                 Agent for Service of Process The Company shall continuously
maintain a registered office and a designated and duly qualified agent for
service of process on the Company in the State of Delaware.  The name and
address of the Company’s agent for service of process is National Corporate
Research, Ltd., located at 615 S. DuPont Highway, Kent County, Dover, Delaware,
or such other agent as the Board designates in accordance with the Delaware LLC
Act.
 
1.5.                 Term  The Company shall commence its existence on the date
that the Certificate of Formation is filed in the office of the Secretary of
State of the State of Delaware.  The Company shall continue its existence until
terminated in accordance with this Agreement or the Delaware LLC Act.
 
1.6.                 Business and Purpose of the Company
 
(a)               The purpose of the Company is to design, develop, finance and
operate a mobile personal emergency response service (“Mobile PERS”) (and
services considered ancillary thereto by the Mobile PERS industry in general as
determined by Supermajority Approval of the Board), in the Territory (as such
purpose may be amended, supplemented or otherwise modified from time to time,
with the Supermajority Approval of the Members in accordance with Section 5.6 of
this Agreement, the “Business”). The Company shall be an association among the
Members only for such specifically authorized business purpose and shall not be
deemed to create any association among the Members with respect to any other
activities whatsoever other than the activities within such business purpose
described herein.
 
(b)           The authority granted to the Board hereunder to bind the Company
shall be limited to the actions necessary, proper, or advisable to effectuate
and carry out the foregoing purpose and to operate the Business of the Company
in accordance with the Business Plan or other Approved Plan.  The Company will
not have any rights in or to any other business which may be engaged in by any
Member or its Affiliates.
 
1.7.                 No Partnership Intended for Nontax Purposes The Company has
been formed under the Delaware LLC Act and the Members expressly deny any intent
to form a partnership under Delaware law or any other law, or a corporation
under Delaware law or any other law.  The Members do not intend to be partners
with each other except as provided in the next sentence, or partners with any
third party.  However, the Members intend that the Company be treated as a
partnership for U.S. federal, state and local tax purposes, if the Members under
applicable tax law can choose the form of tax treatment for the Company.
 
1.8.                 Liability of Members to Third Parties Except as otherwise
provided in the Delaware LLC Act, no Member shall be personally liable for any
debt, obligation or liability of the Company, whether arising in contract, tort
or otherwise, by reason of being a Member.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

2

--------------------------------------------------------------------------------


 
1.9.        Reliance by Third-Party Creditors This Agreement is entered into
among the Members for the exclusive benefit of the Company, its Members and
their successors and permitted assigns under the terms of this Agreement.  This
Agreement is expressly not intended for the benefit of any creditor of the
Company or any other Person.  Except and only to the extent provided by
applicable statute, no such creditor or third party shall have rights under this
Agreement or any agreement between the Company and any Member with respect to
any Capital Contributions or otherwise.
 
1.10.      Title to Property All Property shall be owned by the Company as an
entity and no Member shall have any ownership interest in such Property in the
Member’s individual name or right.  The Company shall hold all Property in the
name of the Company.

ARTICLE II
  
MEMBERS AND INTERESTS; CAPITAL CONTRIBUTIONS
  
2.1.        Members and Interests.
 
(a)           Each Member’s Interest in the Company will be represented by
Units.  The Units initially shall be divided into three (3) Classes:  “Class A
Units,” “Class B Units,” and “Class C Units”.  As of the Effective Date, there
are issued and outstanding *** Class A Units, *** Class B Units, and *** Class C
Units.  Annex A hereto contains the name, Class and number of Units owned by
each Member as of the Effective Date, which are being issued in exchange for
such Member’s Capital Contribution and, as applicable, provision of services
described in Schedule 1, pursuant to this Agreement. Annex A shall be revised
from time to time to reflect the admission or withdrawal of a Member or the
issuance, transfer, assignment, redemption, relinquishment to the Company or
other cancellation of Units in accordance with the terms of this Agreement and
other modifications to or changes in the information set forth therein.  Any
Units that are relinquished to, redeemed by, or otherwise repurchased by, the
Company, shall be deemed for all purposes of this Agreement to be canceled and
no longer outstanding, and shall not have any rights hereunder.
 
(b)           The Company shall incur obligations solely under the direction and
with the Approval of the Board, acting by majority (except to the extent that
Supermajority Approval of the Board and/or Supermajority Approval of the Members
is required as set forth herein). The Company shall not incur any obligation
that, in order for the Company to pay such obligation in full when it comes due,
would necessitate any of the Initial Members to contribute cash or non-cash
Capital Contributions to the Company in excess of, or any sooner than, as set
forth in Sections 2.2, 2.3, 2.4 or 2.9 hereof respectively.  The Initial Members
acknowledge that, subject to the immediately preceding sentence and the other
limitations on Board action set forth in this Agreement, the Board may Approve
obligations that are not to be repaid out of Initial Member funding, but rather
are to be repaid out of cash provided from the operation of the Company,
provided the Board believes in good faith that such obligations can reasonably
be expected to be repaid from such cash provided by operations.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

3

--------------------------------------------------------------------------------


 
(c)           To the extent a portion of the non-cash contributions (in the form
of services or otherwise) of certain Initial Members as described in Section
2.2(b) or Section 2.3(b) are to be effectively made (e.g., services are to be
performed) following issuance of the Units under this Section 2, the Company
will on a *** review any invoice provided pursuant to Section 2.1(d) to ensure
the Company receives such non-cash contributions in full and in compliance with
the applicable Transaction Agreements between the Company and each such Initial
Member and reflect such non-cash Capital Contribution by each such Initial
Member upon presentment of such invoice.  Each such Initial Member shall be
obligated to provide all of such future non-cash contributions in accordance
with Schedule 1 hereto and the applicable Transaction Agreements between the
Company and such Initial Member until such time as the Company has received the
full amount of non-cash contributions, provided that the Company has *** in
accordance with the provisions of this Agreement.  If an Initial Member fails to
fully satisfy its obligation to make its future non-cash contributions by the
end of Funding Period 1 (provided that the Company has not *** prior thereto in
accordance with the provisions of this Agreement), such Initial Member shall ***
on the *** anniversary of the Effective Date, or if sooner, immediately prior to
any Capital Event.  Notwithstanding the foregoing, except as otherwise provided
in Sections 2.2(c) or 2.3(d), if during Funding Period 1 an Initial Member
otherwise fails to provide or continue to provide non-cash contributions
constituting all or a portion of its required contributions in accordance with
Schedule 1 hereto and the applicable Transaction Agreements between the Company
and such Initial Member and the timeline prescribed hereunder or thereunder for
a period of *** following notice given by the Company or any other Initial
Member of such failure to provide such non-cash contributions (provided that the
Company has not *** prior thereto in accordance with the provisions of this
Agreement), then, such Initial Member shall *** in *** intervals consistent with
the in-kind schedule set forth on Schedule 1 hereto.  If such Initial Member
fails *** (a “Cash Payment Default”), then, the Company or any Initial Member
shall be entitled to pursue any remedies that may be available hereunder or
under the applicable Transaction Agreement between the Company and such Initial
Member or under applicable law against such Initial Member with respect to such
Initial Member’s *** such unsatisfied non-cash contribution, including without
limitation specific performance or a claim for damages hereunder or under such
Transaction Agreement in the amount of any such unsatisfied non-cash
contribution, provided, however, that *** for the same failure by such Initial
Member to satisfy its obligation to pay cash in the amount of any such
unsatisfied non-cash contribution.  If neither the Company nor any Initial
Member elects to pursue any such remedy for such Cash Payment Default against
such Initial Member within *** of such Cash Payment Default, then the Percentage
Interest of such Initial Member shall be proportionately reduced by *** as
compared to such Initial Members total Capital Contributions hereunder (e.g., if
an Initial Member fails to provide $2,000,000 *** and initial and future ***
hereunder are $10,000,000, then such Initial Member’s Percentage Interest would
be reduced by ***).  In the event that any Member’s Percentage Interest is
reduced hereunder, the Units held by such Member concurrently therewith shall be
proportionately reduced, relinquished and cancelled and Annex A shall be revised
to reflect such modifications in accordance with Section 2.1(a) hereof.
 
(d)           For all in-kind contributions of services to the Company
contemplated by this Section 2.1 and Sections 2.2 and 2.3 hereof, the Initial
Member providing such in-kind contribution of services shall bill the Company
for such services and shall specify in such bill the amount to be paid by the
Company (if any) for such services, *** as in-kind contribution of services
provided to the Company (which shall be reflected in such Initial Member’s
Capital Account), in each case in accordance with the *** as set forth on
Schedule 1 hereto or as otherwise set forth in the applicable Transaction
Agreement between the Company and such Initial Member.  The Company and each
Initial Member shall have the right to request copies of accounting records as
reasonably necessary for purposes of confirming an Initial Member’s actual
in-kind contributions.
    
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

4

--------------------------------------------------------------------------------


 
2.2.         HTI Contributions.
 
(a)           In consideration for its *** Class A Units, HTI shall make the
contributions of property and of the services specified in the HTI
Infrastructure Access Agreement, each as described in Section 2.A. of Schedule
1, and shall also contribute the additional services specified in Section 2.B.
of Schedule 1 pursuant to the HTI Services Agreement, subject to the dollar
limitations set forth in Section 2.2(b), and HTI shall not be required to make
any cash Capital Contributions in consideration for such Class A Units (except
in an amount equal to any unsatisfied non-cash Capital Contribution on the sixth
anniversary of the Effective Date or otherwise prior to such time in accordance
with Section 2.1(c)).  The initial Gross Asset Value of the property
contributions described in this Section 2.2(a) is $10,500,000.  Such initial
Gross Asset Value shall be reflected in HTI’s Capital Account.
 
(b)           Through the end of Funding Period 1, HTI shall contribute
additional services with a value in an aggregate amount of $10,900,000, in the
form set forth in Section 2.B. of Schedule 1 attached hereto and subject to the
terms and conditions of the HTI Services Agreement.  The aggregate value of the
services to be contributed by HTI pursuant to this Section 2.2(b) (the “HTI
Cumulative Contributions”) shall not exceed $10,900,000.
 
(c)           Notwithstanding anything herein to the contrary, HTI shall not be
required to make a contribution of its services, as otherwise may be required
hereunder, at any time when the Company is in material breach of its obligations
under the HTI Infrastructure Access Agreement or the HTI Services Agreement and
either such  Agreement is properly terminated in connection therewith, except to
the extent that HTI caused the Company’s material breach of such agreement.
 
2.3          QC Contributions In consideration for its *** Class B Units, QC
shall make cash Capital Contributions and non-cash contributions to the Company,
subject to the following dollar limitations set forth below in this Section 2.3:
 
(a)           QC shall make a cash Capital Contribution in the amount of
$6,000,000 which shall be made in full *** the Effective Date in U.S. dollars by
wire transfer of immediately available funds to the Company’s account set forth
on Exhibit B.  Such $6,000,000 cash contribution shall be reflected in QC’s
Capital Account.
 
(b)           As of the Effective Date, QC also shall make non-cash Capital
Contributions of *** as described in Section 1.A of Schedule 1 for licensing and
contributing to the Company the rights and assets set forth in the QC Know-How
License Agreement which shall have an initial Gross Asset Value of ***.  Such
initial Gross Asset Value shall be reflected in QC’s Capital Account.

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

5

--------------------------------------------------------------------------------


 
(c)           Through the end of Funding Period 1, QC shall contribute
additional services to the Company with a value (determined in accordance with
Schedule 1) in an aggregate amount of ***, in the form set forth in Section 1.B.
of Schedule 1 attached hereto and subject to the terms and conditions of the QC
Services Agreement, provided that the aggregate value of the services to be
contributed by QC pursuant to this Section 2.3(c) shall not exceed ***.
 
(d)           Notwithstanding anything herein to the contrary, QC shall not be
required to make contributions at any time when ***, as applicable, is properly
terminated in connection therewith, except to the extent that ***, as
applicable.  The aggregate value (inclusive of the initial Gross Asset Value of
any property contributed to the Company and the aggregate value of any other
contributions to the Company) of contributions made to the Company by QC
pursuant to this Section 2.3 (the “QC Cumulative Contributions”) shall not
exceed ***.
 
2.3A       Gross Asset Value Attributable to Certain In-Kind Contributions.  The
contributions described in Sections 2.2(b) and 2.3(c) will result in an increase
in the Gross Asset Value of Company intangible property equal to the value of
such contributions, as and when such contributions are made; provided however
that in no event shall the aggregate value of the relevant services exceed the
aggregate value of such services as set forth in Sections 2.2(b) and 2.3(c), as
applicable.  Such increases in Gross Asset Value shall be taken into account in
computing adjustments to Members' Capital Accounts in the manner set forth in
Article III, and such contributions shall constitute Capital Contributions for
purposes of Sections 2.1(a), 3.3(c) and 13.1(c), in an amount equal to the value
of such contributions, as and when made; provided however that in no event shall
the aggregate value of the relevant services exceed the aggregate value of such
services as set forth in Sections 2.2(b) and 2.3(c), as applicable
 
2.4          AMAC Capital Contributions.  In consideration for its *** Class C
Units, AMAC shall make Capital Contributions in the amount of $4,000,000 which
shall be made in full *** the Effective Date in U.S. dollars by wire transfer of
immediately available funds to the Company’s account set forth on Exhibit
B.  The aggregate amount of Capital Contributions contributed by AMAC pursuant
to this Section 2.4 (the “AMAC Cumulative Contributions”) shall not exceed
$4,000,000.
 
2.4          Additional Capital Contributions The Board may elect to solicit the
Members to make additional Capital Contributions to the Company beyond those set
forth in Sections 2.2, 2.3 and 2.4 above for use in acquiring Company assets or
in funding Company operations or reserves when the Company is in need of such
funds at such times and consistent with the Business Plan or other Approved
Plan.  Such solicitations for additional Capital Contributions (other than a
Pre-Approved Capital Call under Section 2.9) shall be subject to the terms of
Section 2.8.  Except as set forth in Sections 2.1(d), 2.2, 2.3, 2.4, 2.9 or
otherwise expressly set forth in this Agreement, under no circumstances shall
any Member be obligated to make Capital Contributions to the Company.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

6

--------------------------------------------------------------------------------


 
2.5          Issuance of Additional Units Upon Supermajority Approval of the
Board and subject to the terms of Section 2.8 (but expressly excluding the
Pre-Approved Capital Call under Section 2.9 which shall be deemed pre-approved
by, and shall require no further approval of, the Board or Members), the
officers of the Company are authorized from time to time to cause the Company to
issue to the Members or other Persons additional Interests in the Company (such
additional Interests being represented by additional Units of a class as
determined by the Board) in order to raise capital for Company’s operations or
to acquire assets, to redeem or retire Company debt, or for any other valid
Business purposes that is in the best interests of the Company.  Any issuance of
additional Interests to a Person who is not a Member shall be conditioned on
compliance with this Section 2.6 and Section 2.8 and such Person executing and
delivering to the Company a written agreement in form and substance reasonably
satisfactory to the Board whereby such Person agrees to be bound by the terms of
this Agreement.  Upon the issuance of any additional Interests pursuant to this
Section 2.6, Annex A will be amended to reflect such issuance and the Units
issued in respect thereof.
 
2.6          Admission of Additional Members Upon Supermajority Approval of the
Board and subject to the terms of Sections 2.6 and 2.8, the officers of the
Company may admit one or more Persons who are strategic and/or financial
investors as additional Members (“Third Party Investors”).  Each additional
Member shall:  (i) agree to be bound by the provisions of this Agreement; (ii)
execute and deliver such documents as the Board deems appropriate in connection
therewith; and (iii) contribute to the Company the Capital Contribution agreed
upon between the additional Member and the Board in exchange for Units.  The
Initial Members shall coordinate with each other prior to finalizing any
material term sheets relating to any such Third Party Investor’s investment in
the Company, and no offer shall be made to any Third Party Investor except upon
Supermajority Approval of the Board.
 
2.7          Preemptive Rights.
 
(a)           Subject to clause (f) below, the officers of the Company shall not
solicit capital contributions or issue any Interests (or Units) in the Company
therefor unless it first delivers to each Initial Member (each such Initial
Member being referred to in this Section 2.8 as a “Buyer”) a written notice (the
“Notice of Proposed Issuance”) specifying the type and amount of such capital
contributions and Interests (or Units) that Company then intends to issue
therefor (the “Offered Interests”), all of the material terms, including the
price (cash or non-cash) upon which Company proposes to issue the Offered
Interests and stating that the Buyers shall have the right to purchase the
Offered Interests in the manner specified in this Section 2.8 for the same price
per share and in accordance with the same terms and conditions specified in such
Notice of Proposed Issuance, provided, that if such price consists of non-cash
consideration, a Buyer may purchase the Offered Interest with the same type and
amount of non-cash consideration described in such Notice of Proposed Issuance
or, may instead (at the election of such Buyer), pay for such Offered Interests
with the cash equivalent of such price.
   
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

7

--------------------------------------------------------------------------------


 
(b)           During the *** Business Day period commencing on the date Company
delivers to all of the Buyers the Notice of Proposed Issuance (the “***
Period”), the Buyers shall have the option to purchase up to all of the Offered
Interests at the same price and upon the same terms and conditions specified in
the Notice of Proposed Issuance. Each Buyer electing to purchase Offered
Interests must give written notice of its election to Company prior to the
expiration of the *** Period.
 
(c)           Each Buyer shall have the right to purchase up to that percentage
of the Offered Interests equal to the Percentage Interest in the Company then
held by such Buyer. The amount of such Offered Interests that each Buyer is
entitled to purchase under this Section 2.8 shall be referred to as its
“Proportionate Share.”
 
(d)           In the event that any Buyer elects not to purchase its full
Proportionate Share of the Offered Interests pursuant to Sections 2.8 (a), (b)
and (c) above, the Company shall deliver to all of the other Buyers  a written
notice (the “Oversubscription Notice”) specifying the total number of Offered
Interests not so purchased (the “Remaining Offered Interests”) within ***
Business Days following the expiration of the *** Period set forth in Section
2.8(b) above.   Each such Buyer shall have a right of oversubscription to
purchase up to the balance of such Offered Interests not so purchased at the
same price and on the same terms and conditions set forth in the original Notice
of Proposed Issuance.   Each such  Buyer who receives an Oversubscription Notice
must exercise its right of oversubscription by giving the Company  written
notice of its election  during the *** Business Day period following its receipt
of the Oversubscription Notice. If, as a result thereof, such oversubscription
elections exceed the total number of the Offered Interests available in respect
to such oversubscription privilege, the oversubscribing Buyers shall be cut back
with respect to oversubscriptions on a pro rata basis in accordance with their
relative Proportionate Shares or as they may otherwise agree among such
oversubscribing Buyers.
 
(e)           If all of the Offered Interests have not been purchased by the
Buyers pursuant to the foregoing provisions, then General Manager shall have the
right, until the expiration of *** days commencing on the first day immediately
following the expiration of the *** Period, to issue the Offered Interests not
purchased by the Buyers at not less than, and on terms no more favorable in any
material respect to the purchaser(s) thereof than, the price and terms specified
in the Notice of Proposed Issuance. If such remaining Offered Interests are not
issued within such period and at such price and on such terms, the right to
issue in accordance with the Notice of Proposed Issuance shall expire and the
provisions of this Agreement shall continue to be applicable to the Offered
Interests.
 
(f)           Notwithstanding the foregoing, the rights described in this
Section 2.8 shall not apply with respect to the issuance of Excluded
Securities.  For purposes of this Section 2.8, “Excluded Securities” shall mean
any Interests in the Company (i) issued in connection with the ***, whether by
the *** or otherwise, which has been Approved by the Board and/or Members, to
the extent that Approval of the Board and/or Approval of the Members, including
Supermajority Approval of the Board and/or Supermajority Approval of the
Members, is required hereunder, (ii) issued as part of an ***, and (iii) issued
to financial institutions, financial syndicates or lessors in connection with
bona fide commercial credit arrangements, equipment financings, or similar
transactions for primarily other than equity financing purposes not exceeding
cumulatively (including all prior issuances of Interests (or Units) that are
Excluded Securities pursuant to this Section 2.8(f)(iii)) in the aggregate ***
of the aggregate Percentage Interests then outstanding and which have been
Approved by the Board and/or Members, to the extent that Supermajority Approval
or Approval of the Board and/or Supermajority Approval or Approval of the
Members is required hereunder.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

8

--------------------------------------------------------------------------------


 
 
2.8
Stand-by Equity Commitment.

 
(a)           In the event the ***, the Company is hereby authorized to demand a
capital increase (or series of capital increases) of up to a total of $2,000,000
in Interests in the Company (the “Pre-Approved Capital Call”) from the Initial
Members.  In the event that Company demands a Pre-Approved Capital Call, Company
shall deliver to each Initial Member a written notice (the “Notice of
Pre-Approved Capital Call”) specifying the amount of such capital contributions
demanded and the Interests that Company then intends to issue therefor.  During
the *** Business Day period commencing on the date Company delivers to all of
the Initial Members the Notice of Pre-Approved Capital Call, each Initial Member
shall have the obligation to subscribe to its pro rata share of such capital
increase (or series of increases) in cash in an amount equal to its Percentage
Interest of the Interests being issued at the same price and upon the same terms
and conditions specified in the Notice of Pre-Approved Capital Call.  Each
Initial Member shall confirm its obligation to purchase Interests in a
Pre-Approved Capital Call by giving written notice of its confirmation to the
Company prior to the expiration of such *** Business Day period.
 
(b)           In the event any Initial Member (a “Defaulting Party”) fails to
meet any such capital call associated with a Pre-Approved Capital Call as
reasonably determined by the Supermajority Approval of the Board, then the
Company may seek specific performance by such Defaulting Party or a claim for
damages against such Defaulting Party, or the non-defaulting Initial Members
may, (i) elect to cover such shortfall and subscribe pro rata in accordance with
their relative Percentage Interests (as of immediately prior to the subscription
provided in this Section 2.9(b)) for such number of additional Interests
(represented by Units of the same class as is set forth next to such Initial
Member's name in Annex A hereto) necessary to make up the shortfall caused by
the Defaulting Party’s failure to subscribe for the Interests, and all such
additional Interests subscribed for in the Pre-Approved Capital Call pursuant to
this Section 2.9 shall be issued at an issuance price equal to a *** discount to
the lower of (a) $1,000 per Unit or (b) the issue price established by
Supermajority Approval of the Board for the Interests to be issued pursuant to
such Pre-Approved Capital Call (determined without regard to such discount); and
(ii) seek amounts paid by such non-defaulting Initial Member from the Defaulting
Party.  If the other non-defaulting Initial Members do not elect to fully fund
such shortfall arising from the Defaulting Party’s failure to meet such
Pre-Approved Capital Call, such non-defaulting Initial Members and the Company
shall have the right to wind-up the Company pursuant to Section 12.1(a) and
exercise any other remedies that may be available hereunder or under applicable
law and shall retain all available legal remedies as against the Defaulting
Party with respect the Defaulting Party’s failure to meet its obligation to
subscribe to its pro rata share of the Pre-Approved Capital Call, subject to the
limitations of liability in Section 5.10.  Notwithstanding the foregoing, (i) QC
shall not have any obligation to meet capital calls associated with a
Pre-Approved Capital Call as described above in the event that the Company
materially breaches the QC Services Agreement or the QC Know-How License
Agreement, except to the extent that QC caused the Company’s material breach of
the QC Engineering Services Agreement or the QC Know How License Agreement (ii)
HTI shall not have any obligation to meet capital calls associated with a
Pre-Approved Capital Call as described above in the event that the Company
materially breaches the HTI Infrastructure Access Agreement or the HTI Services
Agreement and such agreement is properly terminated in connection therewith,
except to the extent that HTI caused the Company’s material breach of such
agreement, and (iii) AMAC shall not have any obligation to meet capital calls
associated with a Pre-Approved Capital Call as described above in the event that
the Company materially breaches the AMAC Reseller Agreement, except to the
extent that AMAC caused the Company’s material breach of the AMAC Reseller
Agreement.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

9

--------------------------------------------------------------------------------


 
(c)           Additional subscriptions for Interests by a Member under this
Section 2.9 shall be evidenced by the issuance of additional Units to such
Member (corresponding to the amount of such Interests subscribed for) in the
same class as the Units set forth next to each such Member on Annex A.
 
2.9         Loans by Members The Board may elect to solicit Members to loan
funds to the Company for use in acquiring Company assets or in funding Company
operations or reserves when the Company is in need of such funds.  Under no
circumstances shall Members be obligated to make loans to the Company.  The
terms of a loan, including but not limited to, the interest rate, term, security
and prepayment rights, shall be as agreed upon by the Supermajority Approval of
the Board to the extent required pursuant to Section 5.5, the Supermajority
Approval of the Members pursuant to Section 5.6 and the Members making such
loans.  Any such loan or advance made by a Member shall not be an increase in
the Capital Account of the Member making the loan and the aggregate amount of
all such advances shall be a debt obligation of the Company to the Member.
 
ARTICLE III
 
CAPITAL ACCOUNTS; BOOK ALLOCATIONS; DISTRIBUTIONS
 
3.1          Capital Accounts There shall be established for each Member on the
books of the Company as of the Effective Date, or such later date on which such
Member is admitted to the Company, a capital account (each being a “Capital
Account”).  The Capital Account of each Member shall be credited with the
Capital Contributions made (or deemed to have been made) by such Member,
increased by any allocation of Profits (or items thereof) or assumption of
liabilities and by any additional Capital Contributions by that Member, and
shall be reduced by any allocation of Losses (or items thereof), any liabilities
of a Member assumed by the Company and by any distribution to that Member.
Capital Accounts shall be appropriately adjusted to reflect Transfers of all or
part of a Member’s Interests.  Interest shall not be payable on Capital Account
balances.  Schedule 3.1 hereto lists each Member's Capital Account on the
Effective Date.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

10

--------------------------------------------------------------------------------


 
3.2          Return of Capital Contributions.  Except as provided in and subject
to Section 3.3 (Distributions) and Article XII (Wind-Up Events; Termination
Events), no Member shall have any right to withdraw, or receive any return of,
all or any portion of such Member’s Capital Contributions.
 
 
3.3
Distributions.

 
(a)           Ordinary Distributions.  Subject to Sections 3.3(a)(ii) and (iii),
the Company shall make Ordinary Distributions in such amounts and at such times
as the Board shall determine from time to time. If Ordinary Distributions are to
be made of securities or other assets owned by the Company, in kind, the Board
shall determine in good faith the fair market value of such securities and other
assets. Ordinary Distributions shall be made among the Members in proportion to
their respective Percentage Interests.
 
(i)              No distributions shall be made pursuant to this Section 3.3(a),
or pursuant to Sections 3.3(b) and 3.3(c) below, to the extent that, after the
distribution is made, the liabilities of the Company (other than liabilities for
which recourse of creditors is limited to specific assets of the Company) would
exceed the fair market value of the Company’s assets (net of any liabilities to
which those assets may be subject).
 
(ii)             Following the *** anniversary of the Effective Date, the
Company’s distribution policy shall be to distribute all available free cash
flow of the Company after consideration of the subsequent year’s capital and
operating budgets (the “Distribution Policy”).  Any changes to the Distribution
Policy shall be subject to the Supermajority Approval of the Members as provided
in Section 5.6.
 
(iii)            Prior to the *** anniversary of the Effective Date, *** shall
be made pursuant to Section 3.3(a) *** the Supermajority Approval of the
Members.
 
(b)   Tax Distributions.  To the extent the Company has available cash (as
determined by the Board), prior to any distribution pursuant to Section 3.3(a)
or Section 3.3(c), the Company will make cash distributions (“Tax
Distributions”) to each Member at such times during the calendar year as the
Board determines (provided that the Company shall be required, so long as it has
available cash, to make Tax Distributions to the Members to satisfy their
estimated (as estimated by the Company in good faith) and final income tax
liabilities resulting from income generated by the Company for each taxable
year), in an aggregate amount equal to the product of (i) forty percent (40%)
and (ii) the amount of taxable income allocated to (or reasonably expected to be
allocated to) such Member in or with respect to such taxable year. All Tax
Distributions made to a Member are intended to be advance distributions of
amounts that otherwise would have been distributed to such Member pursuant to
Sections 3.3(a) and 3.3(c).  Accordingly, once a Tax Distribution has been made
to a Member under this Section 3.3(b), all amounts thereafter that otherwise
would have been distributed to such Member pursuant to Sections 3.3(a) and
3.3(c) shall not be distributed to such Member until the aggregate amount of
such distributions that such Member otherwise would have received pursuant to
Sections 3.3(a) and 3.3(c) had no Tax Distributions been made equals the
aggregate amount of the Tax Distributions made to such Member pursuant to this
Section 3.3(b).  Except as described in the following sentence, the Members will
have no obligation to re-contribute Tax Distributions to the Company.  Upon
liquidation of the Company or liquidation of a Member’s interest in the Company
(within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations), each
Member (in the case of the liquidation of the Company) or the liquidating Member
(in the case of a liquidation of a Member’s interest) is obligated to contribute
cash to the Company in the amount of the excess, if any, of the aggregate amount
of Tax Distributions made to such Member over the aggregate amount of the
distributions that such Member otherwise would have received pursuant to
Sections 3.3(a) and 3.3(c) had no Tax Distributions been made.  For the
avoidance of doubt, the restrictions set forth in Section 3.3(a)(iii) shall not
apply to Tax Distributions.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

11

--------------------------------------------------------------------------------


 
(c)           Capital Event Distributions.  Subject to Section 13.1(b), any
Capital Event Distributions shall be made among the Members first in the amount
of and in proportion to their respective Unreturned Capital Contributions and
then in proportion to their respective Percentage Interests.
 
3.4           Allocations of Profits and Losses         Profits.  After
application of Sections 3.5, 3.6 and 3.7, Profits for each Fiscal Year or other
taxable period shall be allocated among the Members in the following order and
priority:
 
(i)           First, to the Members in proportion to and to the extent of the
excess, if any, of (A) the cumulative Losses allocated to each Member pursuant
to Section 3.4(b)(ii) for all prior Fiscal Years or other applicable periods
over (B) the cumulative Profits allocated to such Member pursuant to this
Section 3.4(a)(i) for all prior Fiscal Years or other applicable periods; and
 
(ii)           Thereafter, the balance of the Profits, if any, shall be
allocated to the Members pro rata in accordance with their respective Percentage
Interests.
 
(b)           Losses. After application of Sections 3.5, 3.6 and 3.7, Losses for
each Fiscal Year or other taxable period shall be allocated among the Members in
the following order and priority:
 
(i)            First, to the Members in proportion to the excess, if any, of (A)
the cumulative Profits allocated to each Member pursuant to Section 3.4(a)(ii)
for all prior Fiscal Years or other applicable period, over (B) the cumulative
Losses allocated to each Member pursuant to this Section 3.4(b)(i) for all prior
Fiscal Years or other applicable periods; and
 
(ii)           Then, to each Member in proportion to and in the amount of its
respective ***; and
 
(iii)          Thereafter, the balance of the Losses, if any, shall be allocated
to the Members pro rata in accordance with their respective Percentage
Interests.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

12

--------------------------------------------------------------------------------


 
3.5          Special Allocations.  The following special allocations shall be
made in the following order:
 
(a)           Qualified Income Offset.  In the event any Member unexpectedly
receives any adjustments, allocations or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), then items of Company income and
gain shall be specially allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by the Regulations promulgated
under Section 704(b) of the Code, the deficit balance, if any, in its Adjusted
Capital Account created by such adjustments, allocations or distributions as
quickly as possible unless such deficit balance is otherwise eliminated pursuant
to Section 3.5(b) or (c).  This Section 3.5(a) is intended to qualify and be
construed as a “qualified income offset” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
 
(b)           Minimum Gain Chargeback.  If there is a net decrease in
“partnership minimum gain” (as that term is defined in Sections 1.704-2(b)(2)
and 1.704-2(d) of the Regulations) during any Fiscal Year or other taxable
period, each Member shall, to the extent required by Section 1.704-2(f) of the
Regulations, be specially allocated items of Company income and gain for such
Fiscal Year or other taxable period (and, to the extent required by Section
1.704-2(j)(2)(iii) of the Regulations, subsequent Fiscal Years or taxable
periods) in an amount equal to that Member’s share of the net decrease in
partnership minimum gain.  Allocations pursuant to the previous sentence shall
be made in accordance with Section 1.704-2(f)(6) of the Regulations.  This
Section 3.5(a) is intended to comply with the minimum gain chargeback
requirement in Section 1.704-2(f) of the Regulations and shall be interpreted
consistently therewith.
 
(c)           Member Minimum Gain Chargeback.  If there is a net decrease in
“partner nonrecourse debt minimum gain” (as that term is defined in
Sections 1.704-2(i)(2) and (3) of the Regulations) during any Fiscal Year or
other taxable period, each Member who has a share of that partner nonrecourse
debt minimum gain as of the beginning of the Fiscal Year or other taxable period
shall, to the extent required by Section 1.704-2(i)(4) of the Regulations, be
specially allocated items of Company income and gain for such Fiscal Year or
taxable period (and, if necessary, subsequent Fiscal Years or taxable periods)
equal to that Member’s share of the net decrease in partner nonrecourse debt
minimum gain.  Allocations pursuant to the previous sentence shall be made in
accordance with Section 1.704-2(i)(4) of the Regulations.  This Section 3.5(b)
is intended to comply with the requirement in Section 1.704-2(i)(4) of the
Regulations and shall be interpreted consistently therewith.
 
(d)           Nonrecourse Deductions.  “Nonrecourse deductions” (as that term is
defined in Sections 1.704-2(b)(1) and (c) of the Regulations) for any Fiscal
Year or other taxable period shall be specially allocated to the Members in
proportion to the number of Units each holds.
 
(e)           Member Nonrecourse Deductions.  “Partner nonrecourse deductions”
(as that term is defined in Section 1.704-2(i) of the Regulations) for any
Fiscal Year or other taxable period shall be specially allocated to the Member
who bears the economic risk of loss with respect to the “partner nonrecourse
debt” (as that term is defined in Section 1.704-2(b)(4) of the Regulations) to
which such partner nonrecourse deductions are attributable, in accordance with
Regulations Section 1.704-2(i)(1).
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

13

--------------------------------------------------------------------------------


 
(f)           Section 754 Adjustments.  To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts, the amount of such adjustment to Capital Accounts shall be treated as
an item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Regulations.
 
3.6          Other Special Allocations.  For any Fiscal Year or other taxable
period, each Member that makes a contribution described in Section 2.2(b) or
2.3(c) shall be specially allocated items of book gain attributable to the
increases in Gross Asset Value of the Company's assets resulting from such
contributions (as such increases are described in Section 2.3A) in an amount
equal to the value of such contributions made by such Member.
 
3.7          Curative Allocations The allocations set forth in Section 3.5 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Regulations.  It is the intent of the Members that, to the extent possible,
all Regulatory Allocations that are made be offset either with other Regulatory
Allocations or with special allocations pursuant to this
Section 3.7.  Therefore, notwithstanding any other provision of this Article III
(other than the Regulatory Allocations), the Board shall make such offsetting
special allocations in whatever manner it determines appropriate so that, after
such offsetting allocations are made, each Member’s Capital Account balance is,
to the extent possible, equal to the Capital Account balance such Member would
have had if the Regulatory Allocations were not part of the Agreement and all
Company items were allocated pursuant to Section 3.4.  In exercising its
discretion under this Section 3.7, the Board shall take into account future
Regulatory Allocations under Sections 3.5(a) and 3.5(b) that, although not yet
made, are likely to offset other Regulatory Allocations previously made under
Sections 3.5(c) and 3.5(d).
 
3.8          Other Allocation Rules (a)           For purposes of determining
the Profits, Losses, or any other items allocable to any taxable period,
Profits, Losses, and any such other items shall be determined on a daily,
monthly, or other basis, as determined by the Board using any permissible method
under Code Section 706 and the Regulations thereunder.
 
(b)           Except as otherwise provided in this Agreement, all items of
Company income, gain, loss, deduction, and any other allocations not otherwise
provided for shall be divided among the Members in the same proportions as they
share Profits or Losses, as the case may be, for the Fiscal Year or other
taxable period.
 
(c)           To the extent a taxing authority successfully asserts that any
deduction claimed by a Member in such Member's capacity as other than a Member
of the Company is properly allowed to the Company (and not to the Member in its
capacity as other than a Member), then the Member shall be treated as having
made a Capital Contribution in the amount of such deduction, and shall be
specially allocated such deduction in such amount.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

14

--------------------------------------------------------------------------------


 
(d)           The Members are aware of the income tax consequences of the
allocations made by Article III of the Agreement and hereby agree to be bound by
such provisions in reporting their shares of Company income and loss for income
tax purposes.


(e)           Solely for purpose of determining a Member’s proportionate share
of the “excess nonrecourse liabilities” of the Company within the meaning of
Regulation Section 1.752-3(a)(3), each Member’s interest in the Company’s
profits shall be such Member’s Percentage Interest.


(f)           To the extent permitted by Regulation Section 1.704-2(h)(3), the
Board shall endeavor to treat distributions as having been made from the
proceeds of a nonrecourse liability or a partner nonrecourse debt only to the
extent that such distributions would cause or increase a deficit in an Adjusted
Capital Account for any Member.


3.9          Tax Allocations:  Code Section 704(c) (a)           In accordance
with Code Section 704(c) and the Regulations thereunder, income, gain, loss, and
deduction with respect to any property contributed to the capital of the Company
shall, solely for tax purposes, be allocated among the Members so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its initial Gross Asset Value.
 
(b)           In the event the Gross Asset Value of any Company asset is
adjusted pursuant to clauses (i), (ii), or (iii) of the definition of Gross
Asset Value, subsequent allocations of income, gain, loss, and deduction with
respect to such asset shall take account of any variation between the adjusted
basis of such asset for federal income tax purposes and its Gross Asset Value in
the same manner as under Code Section 704(c) and the Regulations thereunder.
 
(c)           Any elections or other decisions relating to such allocations
shall be made by the Board.  Allocations pursuant to this Section 3.8 are solely
for purposes of U.S. federal, state, and local taxes and shall not affect, or in
any way be taken into account in computing, any Member’s Capital Account or
share of Profits, Losses, other items, or distributions pursuant to any
provision of this Agreement.
  
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

15

--------------------------------------------------------------------------------


 
3.10        Tax Withholding (a)           The Company shall withhold and/or pay
over to the Internal Revenue Service or other applicable taxing authority all
taxes or withholdings, and all interest, penalties, additions to tax, and
similar liabilities in connection therewith or attributable thereto (hereinafter
“Withheld Taxes”) to the extent that the Tax Matters Member in good faith
determines that such withholding and/or payment is required by the Code or any
other law, rule, or regulation.  The Tax Matters Member in good faith shall
determine to which Member such Withheld Taxes are attributable.  For example,
Withheld Taxes measured with respect to a Member’s distributive share of the
Company’s income, gain, or other Company item would be attributable to such
Member.  All Withheld Taxes withheld and/or paid over that are attributable to a
Member shall, at the option of that Member (or the Tax Matters Member if the
Member fails to exercise such option), (i) be promptly paid to the Company by
the Member on whose behalf such advances of Withheld Taxes were made or (ii) be
considered a loan (a “Withholding Loan”) by the Company to such
Member.  Whenever the option set forth in clause (ii) of the immediately
preceding sentence is selected, the borrowing Member shall repay such
Withholding Loan within *** after the Tax Matters Member delivers a written
demand therefor, together with interest from the date such loan was made until
the date of the repayment thereof at a rate per annum equal to two percent (2%)
plus the prime interest rate of JPMorgan Chase & Co. (or its successor) in
effect during such period (or, if less, the maximum interest rate allowed under
applicable law).  In addition to any other rights of the Company to enforce its
right to receive payment of the Withholding Loan, plus any accrued interest
thereon, the Company may deduct from any distribution to be made to a borrowing
Member or any amount available for distribution to a borrowing Member an amount
not greater than the outstanding balance of any Withholding Loan, plus any
accrued interest thereon, as a payment in total or partial satisfaction
thereof.  In the event that the Company deducts the amount of the Withholding
Loan plus any accrued interest thereon from any actual distribution or amount
otherwise available to be distributed, the amount that was so deducted shall be
treated as an actual distribution to the borrowing Member for all purposes of
this Agreement and the Member shall be treated as having repaid to the Company
the amount withheld immediately after such distribution in satisfaction of the
loan.  With respect to any amounts not offset pursuant to the immediately
preceding sentence, the maturity of such Withholding Loan shall be the
dissolution of the Company or *** after the delivery of a written demand for
satisfaction of the loan by the Tax Matters Member.
 
(b)           If any amount payable to the Company is reduced because the Person
paying that amount withholds and/or pays over to the Internal Revenue Service or
other applicable taxing authority any amount as a result of the status of a
Member, the Tax Matters Member shall make such adjustments to amounts
distributed and allocated among Members as it determines to be fair and
equitable.  For example, if a portion of interest income earned by the Company
is withheld by the payor and paid over to the Internal Revenue Service because a
particular Member is a non-U.S. Person, the Tax Matters Member shall include
such withheld and paid over amount in computing amounts available for
distribution to the Members pursuant to Section 3.2 and treat such withheld and
paid over amount as if that amount were distributed to the Member in
satisfaction of whose tax liability such amount was withheld and paid over.
 
3.11        Successors in Interest If a Member Transfers all or part of its
Interest, references in this Article III to amounts previously contributed by
such Member or to amounts previously allocated or distributed to such Member
shall refer to the transferee to the extent they pertain to the Transferred
Interest.

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

16

--------------------------------------------------------------------------------


 
ARTICLE IV
 
MEMBERS
 
 
4.1
Members Rights.

 
(a)           Voting Rights.  All action required or permitted to be taken by
the Members pursuant to this Agreement shall be duly taken if Approved by the
Members holding an aggregate of Units representing a majority of the Units
entitled to vote thereon, unless Supermajority Approval of the Members is
required pursuant to Section 5.6. Except with respect to matters that are
expressly designated by this Agreement as class votes, each holder of Units
shall be entitled to vote on all matters to come before the Members and each
Unit shall be entitled to one vote.
 
(b)           No Authority to Bind Company.  No Member as such shall have
authority or take any action to bind the Company.
 
(c)           No Compensation to Members.  No Member shall be entitled to
receive any compensation or reimbursement from the Company with respect to the
Member’s activities in connection with or on behalf of the Company, except as
otherwise provided herein or in the Transaction Agreements, or as may be
otherwise Approved by the Board and Approved by the Members by Supermajority
Approval pursuant to Section 5.6.
 
 
4.2
Members Meetings.

 
(a)           Meetings.  Meetings of the Members may be called at any time upon
request of an Initial Member or the Board; provided, however, that no Initial
Member may request more than *** such meetings in any calendar quarter without
the consent of the holders of a majority of the ***.
 
(b)           Quorum.  The presence of representatives of a majority of the
Units entitled to vote at such meeting shall constitute a quorum for Member’s
meetings.  A quorum must be present at the beginning of and throughout each
meeting.
 
(c)           Place of Meetings.  Subject to Section 4.4, meetings of the
Members shall take place at the Company’s principal place of business unless an
alternate location is set forth by the General Manager upon written notice to
the Members pursuant to Section 4.2 (d) below.
 
(d)           Notice.  Whenever Members are required or permitted to take action
at a meeting, written or printed notice stating the place, date, time, and the
purpose or purposes of such meeting, shall be given to each Member entitled to
vote at such meeting not less than *** nor more than *** days before the date of
the meeting.  All such notices shall be delivered, either personally (whether
orally or in writing), by telephone, including a voice messaging system or other
system or technology designed to record and communicate messages, facsimile,
telegraph or telex, or by electronic mail or other electronic means, or by mail,
by or at the direction of the Board or the General Manager, and if mailed, such
notice shall be deemed to be delivered when deposited in the U.S. mail, postage
prepaid, addressed to the Member at such Member’s address as it appears on the
records of the Company.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

17

--------------------------------------------------------------------------------


 
4.3           Action Without a Meeting Any action required or permitted to be
taken by the Members may be taken without a meeting, without notice and without
a vote if a consent in writing (including by electronic transmission),
describing the action taken, is signed by the Members owning not less than the
minimum number of Units that would be necessary to authorize or take such action
at a meeting at which all Units entitled to vote thereon were present and voted;
***.  For the avoidance of doubt, being *** for purposes of this Section 4.3 and
5.4(e) means that the particular subject matter or action was *** at a meeting
and not that any specific *** for such action or matter were *** the Board for
*** or ***.  All actions by written consent shall be included in the minutes of
the Members’ meetings.  Notwithstanding anything to the contrary herein, the
Company shall provide written notice to all non-consenting Members describing
any action taken by the Members without a meeting as soon as reasonably
practicable after such action is taken, but in no event later than *** days
after such action is taken.
 
4.4           Meetings by Telephone Meetings of the Members may be held by
telephone conference or by any other means of communication by which all
participants can hear each other simultaneously during the meeting, and such
participation shall constitute presence in person at the meeting.
 
4.5           Minutes of Meetings A designee of the Members shall keep written
minutes of any meeting of Members, including the results of any votes taken.
 
4.6           Waiver of Notice When any notice is required to be given to any
Member, a waiver thereof in writing signed by the Member entitled to such
notice, whether before, at, or after the time stated therein, shall be
equivalent to the giving of such notice.  Attendance at a meeting shall
constitute waiver of notice of the meeting unless the Member at the beginning of
the meeting objects to holding the meeting or transacting business at the
meeting.
 
4.7           Conflicts of Interest A Member may lend money to and transact
other business with the Company subject to the Approval of the Board (or
Supermajority Approval of the Board if required under Section 5.5) and the
Supermajority Approval of the Members.  The rights and obligations of a Member
who lends money to or transacts business with the Company are the same as those
of a Person who is not a Member, subject to other applicable law.
 
4.8           Conflict of Interest with ***.  In the event that *** (i) acquires
a direct ownership interest in excess of *** in a *** of the Company, (ii) such
Member actively *** and *** (through being *** involved in the *** or *** of
such *** or as the *** of the *** and *** of) such ***, and (iii) there would be
a direct ***, as determined in good faith by counsel to the Company, with
respect to a particular matter or action requiring Supermajority Approval of the
Members as set forth in Section 5.6 or Supermajority Approval of the Board as
set forth in Section 5.5 (but in each case solely to the extent that there is an
actual material conflict of interest with respect to such matter or action and
solely with respect to the particular item for which there is such a conflict of
interest), then such Member (or its designated Director(s), as applicable) would
abstain from the vote or approval with respect to such matter or action (or
particular item, as appropriate) and, for purposes of Approval of such matter or
action only, a majority of the remaining Members or Directors, as applicable,
would constitute Supermajority Approval of the Members or Supermajority Approval
of the Board, as applicable, with respect to such action or matter.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

18

--------------------------------------------------------------------------------


 
ARTICLE V
 
MANAGEMENT AND OPERATIONS
 
5.1           Power and Authority of Members The Members shall manage the
Company only through their designated Directors on the Board and, except for the
right to (i) appoint Directors pursuant to Section 5.3 and (ii) vote on certain
matters as provided in Section 5.6 (or as otherwise expressly provided in this
Agreement), the Members, in their capacity as such, shall have no authority or
right to act on behalf of or bind the Company in connection with any matter.
 
5.2            Power and Authority of Directors The business and affairs of the
Company shall be managed by or under the direction of the Board of Directors
(the “Board”), except as expressly permitted in this Agreement.  Except with
respect to matters requiring Supermajority Approval of the Members as provided
in Section 5.6, the Board shall have the power on behalf and in the name of the
Company to carry out any and all of the objects and purposes of the Company
contemplated by Section 1.6 and to perform all acts or delegate such authority
which they may deem appropriate, necessary or advisable in connection
therewith.  The Board shall be the “manager” of the Company for purposes of the
Delaware LLC Act.  To the extent that Approval is required under this Agreement,
no individual Director or Member, nor any officer, employee or agent of the
Company, nor any other Person, shall take any actions on behalf of the Company
without such Approval.
 
5.3            Board of Directors (a)           Directors shall be elected by
and serve at the discretion of the Class A, Class B and Class C Members as set
forth below.  The Board shall consist of not less than *** and not more than ***
Directors.  Except as otherwise set forth in this Section 5.3, Board seats will
in general be conferred on a pro-rata basis based on a Member’s Percentage
Interest, subject to a minimum of *** for *** Percentage Interest of ***;
provided that *** shall be entitled to nominate at least *** Director so long as
it maintains a minimum Percentage Interest of at least *** percent *** (as
adjusted for conversions, Unit splits and the like) and fulfills its *** if
called upon to do so by the Board under Section 2.9 of this Agreement.  The
initial Board shall have *** natural persons, *** of whom shall be designated by
HTI (the “Class A Directors”), *** of whom shall be designated by QC (the “Class
B Directors”) and *** of whom shall be designated by AMAC (the “Class C
Director”).  In the event that an Initial Member fails to maintain its initial
Percentage Interest but fulfills its pro rata portion of any Pre-Approved
Capital Call if called upon to do so by the Board under Section 2.9 of this
Agreement, such Initial Member shall be allowed *** so long as such Initial
Member maintains a minimum Percentage Interest of at least ***.  Notwithstanding
the foregoing, the Board, in the exercise of its reasonable discretion, shall
have the right to recuse *** from participating in any portion of any meeting of
the Board (or any committee thereof) and shall have the right to restrict ***
access to any information or materials to the extent such meeting or information
or materials (i) relates to issues where *** between the Initial Member who
appointed such *** and the Company or any of the Company’s Subsidiaries or
Affiliates or (ii) otherwise constitutes ***, information or discussion
(including *** and proposals and other *** information or data) the disclosure
to, or use of which by, the Member who appointed *** or any of its Affiliates
could reasonably be expected to be *** to the interests of, or jeopardize in any
material respect the competitive position of, the Company or any of its
Affiliates or Subsidiaries, in each case as determined by the Board in its
reasonable discretion.  The Directors as of the date of this Agreement are set
forth on Schedule 5.3 hereto.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

19

--------------------------------------------------------------------------------


 
(b)           The Class A, Class B and Class C Members may elect an alternate
Director to act for and fulfill the obligations of their respective Directors in
the event that their Director(s) is unable to attend any meeting of the Board or
any committee thereof.  Any such alternates are listed on Schedule 5.3, or if
appointed after the date hereof, shall be specified in writing by the electing
Member to the General Manager.  Any appointment of an alternate Director or
Observer may be changed by the electing Member by providing written notice of
such change to the General Manager.
 
(c)           No Person shall be elected or appointed a Director, alternate
Director or Observer if that Person is less than 18 years of age, is of unsound
mind and has been found so by a court, is not an individual, or has filed for
bankruptcy or for similar protection from creditors within the prior five
years.  Any Director appointed pursuant to this Section 5.3, and any alternate
acting for such Director, shall assume the powers, duties and obligations of a
Director as provided under this Agreement and shall be subject to the terms
hereof.  Any Person appointed as a Director and any alternate shall be deemed to
have agreed to accept such Director’s rights and authority hereunder and to
perform and discharge such Director’s duties and obligations hereunder by
performing any act in the capacity of Director hereunder (including but not
limited to participating in any meeting of the Board or executing any written
consent of the Board), and such rights, authority, duties and obligations
hereunder shall continue until such Director’s successor is designated or until
such Director’s earlier resignation or removal in accordance with this
Agreement.
 
(d)           By a majority vote of the Class A Units, (i) any one or all of the
Class A Directors may at any time, by notice to the Company and the other
Members, be removed, with or without cause, and (ii) any vacancy on the Board
caused by the removal, resignation or death of a Class A Director may be filled.
By a majority vote of the Class B Units, (i) any one or all of the Class B
Directors may at any time, by notice to the Company and the other Members, be
removed, with or without cause, and (ii) any vacancy on the Board caused by the
removal, resignation or death of a Class B Director may be filled.  By a
majority vote of the Class C Units, (i) any Class C Director may at any time, by
notice to the Company and the other Members, be removed, with or without cause,
and (ii) any vacancy on the Board caused by the removal, resignation or death of
a Class C Director may be filled.  Upon election of a Director, the electing
Member shall, in a notice to the other Members, in each case set forth that
Director’s business address and telephone number. Such Member shall give notice
to the other Members promptly upon being informed of any change in the business
address or telephone number of any of the Directors elected by such Member.  Any
director may resign at any time by giving written notice to the General Manager.
Such resignation shall take effect at the time specified in such notice or, if
the time be not specified, upon receipt thereof by the General Manager.  Unless
otherwise specified therein, acceptance of such resignation shall not be
necessary to make it effective. In the event of the death, disability,
resignation or removal of any Director, the Member which designated such
director shall designate his or her replacement.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

20

--------------------------------------------------------------------------------


 
5.4           Meetings (a)           The quorum for meetings of the Board shall
be at least ***.  A quorum must be present at the beginning of and throughout
each meeting.  If within one hour of the time appointed for a meeting a quorum
is not present, the Directors that are present may determine to reschedule such
meeting.  A notice to that effect shall be given to each Director not less than
*** prior to the rescheduled meeting.  Notice of the time and place of all
meetings of the Board shall be delivered orally or in writing, by telephone,
including a voice messaging system or other system or technology designed to
record and communicate messages, facsimile, telegraph or telex, or by electronic
mail or other electronic means, during normal business hours. If such notice is
sent by U.S. mail, it shall be sent by first class mail, charges prepaid, at
least *** before the date of the rescheduled meeting. If at such rescheduled
meeting a quorum is not present within one hour from the time appointed for such
rescheduled meeting, any *** Directors present in person shall constitute a
quorum; provided, however, that no such quorum may take any action requiring
Supermajority Approval of the Board and such quorum shall include at least ***.
 
(b)           The Board shall meet at a minimum on a *** basis at such venue and
on the dates and at the times determined by the Board.  The Board may meet at
such other times as any Class A Director or Class B Director may request;
provided, however, that the Class A Directors (as a group) may not request more
than *** such meetings in any calendar *** without the consent of a Class B
Director and the Class B Directors (as a group) may not request more than ***
such meetings in any calendar *** without the consent of a Class A Director;
provided further that for *** years following the Effective Date of this
Agreement, the *** may also request up to *** meetings of the Board per *** but
in no event more than *** such meeting in any ***.  For *** meetings of the
Board designated at the previous *** meeting, no notice is required to be
given.  For all other meetings of the Board, not less than *** notice of each
meeting specifying the date, time and place of the meeting and all the business
to be transacted thereat shall be given to each Director, unless waived in
writing by at least one (1) Class A Director and at least one (1) Class B
Director (before or after a meeting).  Such notices of the time and place of all
special meetings of the Board of Directors shall be delivered orally or in
writing, by telephone, including a voice messaging system or other system or
technology designed to record and communicate messages, facsimile, telegraph or
telex, or by electronic mail or other electronic means, during normal business
hours, at least *** hours before the date and time of the meeting. If notice is
sent by U.S. mail, it shall be sent by first class mail, charges prepaid, at
least *** days before the date of the meeting.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

21

--------------------------------------------------------------------------------


 
(c)           No decision shall be reached at any meeting of the Board or any
resolution passed on any matter which has not been specified in the agenda
contained in the notice of such meeting unless a *** is present at the meeting
and such matter is unanimously Approved by the Directors present.  Board
meetings shall be invalid unless the requisite notice has been given or waived
in writing by at least *** Class A Director and at least *** Class B
Director  (before or after the meeting).  Except as required by law or elsewhere
in this Agreement, questions arising at any meeting shall be decided by a
majority of votes of the then incumbent Directors, provided that such decisions
shall include at least *** Class A Director and at least *** Class B
Director.  Directors may participate in a meeting of the Board by means of
conference telephone or similar communications equipment whereby all Persons
participating in the meeting can hear each other and such participation shall
constitute presence in person.
 
(d)           If one of the Directors (or his or her alternate) elected by a
Class of Members shall be absent from a meeting of the Board, the other Director
or Directors (or his or her alternate(s)) appointed by such Class shall be
entitled to exercise the absent Director’s voting rights at such meeting.
 
(e)           Any action required or permitted to be taken by the Board may be
taken without a meeting if a consent in writing (including by electronic
transmission), describing the action taken, is signed by the number of Directors
constituting Supermajority Approval of the Board.  Such action shall be included
in the minutes of the Board.  ***:
 
(i)          any material *** to the Business Plan or Approved Plan;
 
(ii)         *** in the issued and subscribed capital and/or paid in capital of
the Company by more than *** beyond that set forth in any Approved Plan;
 
(iii)         the Initial Public Offering and the terms and conditions of the
Company’s issuance thereof;
 
(iv)        the Company’s issuance of *** (as defined below) to any Person or
group of Persons in one transaction or a series of related transactions, in each
case other than (a) to an existing Member or an Affiliate of an existing Member
or (b) a Person or group of Persons who will have an aggregate Percentage
Interest of *** following the transaction;
 
(v)         any *** the Company in or *** to or *** by the Company of any
Subsidiary or Affiliate, or the Company’s *** or other *** of or *** stock or
equity interest in any ***, other than (1) *** in the ordinary course of
Business of the Company and (2) transactions not in excess of ***;
 
(vi)        the Company’s *** into any *** not in the ordinary course of
Company’s Business, and not contemplated in an Approved Plan, in excess of ***;
and
 
(vii)       the appointment to or change of *** of the Company’s *** during the
*** period following the Effective Date, including, without limitation, ***.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

22

--------------------------------------------------------------------------------


 
(f)          A designee of the Board shall keep written minutes of any meeting
of the Board, including the results of any votes taken.
 
(g)          In the event that any Initial Member believes in good faith that
the Company should pursue a claim or action (whether as a claim or action
through arbitration, litigation or similar proceedings and whether as a claim or
action for damages, specific performance or another equitable remedy) ***, such
Initial Member has notified the Company of such belief and the Company has
failed to pursue such claim or actions *** within *** of the date of such notice
to the Company, then the Initial Members holding a majority of the Units held by
all Initial Members (excluding the Units held by the ***) may call a meeting of
the Board by providing notice of such meeting in accordance with Section 5.4(b)
to all the members of the Board. At any such meeting a quorum for the meeting
shall be deemed to be present so long as a majority of the members of the Board
not affiliated or designated *** are present, and the Company shall pursue any
action or claim that a majority of the members of the Board *** may determine.
 
5.5          Actions Requiring Supermajority Approval of the
Board Notwithstanding anything in this Agreement to the contrary, the following
actions shall require the Supermajority Approval of the Board:
 
(i)           The Company’s initial annual budget, and any modifications to the
Business Plan or other Approved Plan;
 
(ii)          Increases in the issued and subscribed capital and/or paid in
capital of the Company beyond that set forth in any Approved Plan;
 
(iii)         The Initial Public Offering and the terms and conditions of the
Company’s issuance thereof;
 
(iv)         The Company’s issuance of securities or instruments convertible
into, or exchangeable or redeemable for Interests, including without limitation
convertible bonds (collectively “Convertible Securities”);
 
(v)          The Company’s issuance of securities or other debt obligations
(including, without limitation, bank facilities, vendor finance, or lease
financing), other than Convertible Securities covered by clause (iv) above, in
amounts in excess of ***;
 
(vi)         The Company’s granting of any pledge, mortgage or security interest
in any assets of the Company or any other encumbrance of the assets of the
Company, other than in the ordinary course of the Business of the Company and
representing assets having a fair market value under an aggregate of ***;
 
(vii)        The Company’s entering into any material joint venture or other
material partnership or material teaming arrangement with any Person (except as
contemplated under the Transaction Agreements);
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

23

--------------------------------------------------------------------------------


 
(viii)       Any investment by the Company in or capital contribution to or
incorporation by the Company of any Subsidiary or Affiliate, or the Company’s
purchase or other acquisition of or investment in any stock or equity interest
in any Person or business, other than acquisitions or investments in the
ordinary course of Business of the Company and not in excess of ***;
 
(ix)          The Company’s transfer to any Person of any interest in any of the
Company’s trade names, trademarks or any goodwill associated with any of the
foregoing;
 
(x)           The Company’s entering into any contract or binding arrangement in
the ordinary course of Company’s Business, but not contemplated in an Approved
Plan, in excess of ***;
 
(xi)          The institution or settlement by the Company of any arbitration,
litigation or similar proceedings relating to any claim totaling more than ***,
except against a Member or any Affiliate of such Member, in which case only the
vote of a majority of the Board not affiliated with the Member or its Affiliate
with which the Company has a dispute shall be required;
 
(xii)         Any material change in the Company’s accounting or tax policies,
except to the extent required by changes in GAAP or applicable tax law;
 
(xiii)        The change of the Company’s independent Accountants from the
Initial Accountants or any change to any previously Approved successor
Accountants; and
 
(xiv)        The appointment to or change of composition of the Company’s
Executive Management Team during the *** period following the Effective Date,
including, without limitation, ***.
 
5.6          Decisions Requiring Supermajority Approval of the
Members Notwithstanding anything in this Agreement to the contrary, the
following actions shall require the Supermajority Approval of the Members:
 
(i)            Subject to Section 14.3, any amendments to or modifications of
the Certificate of Formation of the Company or this Agreement, including,
without limitation, any changes to the Business of the Company or the name under
which the Company conducts its Business or the inclusion of any additional
Member;
 
(ii)           Any change in the Board conferred authorities of officers
comprising the Executive Management Team of the Company;
 
(iii)          Any modification or amendment to the Distribution Policy;
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

24

--------------------------------------------------------------------------------


 
(iv)          Any Capital Event, amalgamation, merger or split off of the
Company or Transfer by any Member or group of Members (other than to other
Members and/or to Permitted Transferees of Members) in one or more related
transactions of greater than *** of the total number of Units then issued and
outstanding (excluding Units in the Company’s treasury (if any), provided that
no such Supermajority Approval of the Members shall be required in connection
with any such amalgamation, merger or split off of the Company or any such
Transfer that results from a Liquidity Demand Notice in accordance with Section
8.5 that is initiated by a Demanding Member that holds  less than a majority of
the issued and outstanding Units (excluding Units in the Company’s treasury (if
any)).
 
(v)           Other than as contemplated by the Transaction Agreements, the
Company’s entering into or terminating any agreement related to the Company’s
intellectual property rights or the purchase or transfer of technology other
than in the ordinary course of business;
 
(vi)           Any winding-up, dissolution or voluntary liquidation of the
Company or termination of this Agreement (a) following the date *** after the
Effective Date provided that the Members constituting Supermajority Approval of
the Members reasonably determined in good faith that it is not commercially
practicable for the Company to remain in business, taking into account the
technical feasibility of the product and services offered or proposed to be
offered by the Company and/or the financial feasibility of the Company’s
business, including its cash needs and projected profitability (the “Company
Prospects”), or (b) ***;
 
(vii)           The sale, transfer or other disposition of assets or property of
the Company, in a single transaction or in a series of related transactions,
constituting, in the aggregate, *** or more of the Company’s total assets or any
transaction pursuant to which a majority of the Units is acquired by any Person
or Persons if such Person or Persons acquires a majority of the outstanding
Units as a result of the issuance by the Company of additional Units to such
Person or Persons;
 
(viii)          The Company’s entering into any transaction, contract or
obligation with a Member or an Affiliate of a Member, except as contemplated by
the Transaction Agreements, and the Company’s amending or terminating any
Transaction Agreements or any other transaction with a Member or an Affiliate of
a Member (provided, that for purposes of such Approval only, (x) such interested
Member shall abstain from voting and a minimum of *** of the remaining Members
shall constitute Supermajority Approval of the Members and (y) if either of ***
cease to own at least *** of the respective number of Units owned by each such
Initial Member on the Effective Date (as adjusted for conversions, Unit splits
and the like), such interested Member shall abstain from voting and a majority
of the remaining Members shall constitute sufficient approval of the Members);
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

25

--------------------------------------------------------------------------------


 
(ix)             The Company’s making any loan, advance or extension of credit
other than in the ordinary course of the Company’s Business and in excess of
***;
 
(x)              Any capital contribution by the Company to any other Person or
any investment in or incorporation by the Company of any Subsidiary or
Affiliate, or the Company’s purchase or other acquisition of or investment in
any stock or equity interest in any Person, other than acquisitions or
investments in the ordinary course of Business of the Company and under ***;
 
(xi)              The increase or decrease of the number of Directors
constituting the Board; and
 
(xii)             The terms of compensation of the Directors pursuant to
Section 5.8.
 
5.6A       Decisions and Circumstances Requiring ***.  Notwithstanding anything
in this Agreement to the contrary, the *** Approval of *** shall be required for
(i) any winding-up, dissolution or voluntary liquidation of the Company or
termination of this Agreement *** period following the Effective Date; or (ii)
any amendment or deletion of ***.  In addition, in no event may any winding-up,
dissolution or liquidation of the Company take place without providing ***
written notice, provided that in the case of an involuntary bankruptcy or
involuntary insolvency, *** written notice of such winding-up, dissolution or
liquidation.
 
5.7           Board Committees The Board may submit and delegate for
recommendation to the Board for Board Approval, any matter, function or
responsibility to any special committee established by the Board as it deems
appropriate, under guidelines which it may determine.  In addition, the Board
may form a compensation committee and an audit committee and may submit and
delegate for approval by such Committee any matter, function or responsibility
customarily delegated to such committees established by the Board as the Board
deems appropriate, under guidelines which it may determine.  On any such
committee the Members’ representation will be determined by the Board.  Any such
committee shall include at least one Class A Director for so long as the holders
of a majority of Class A Units are entitled to designate a Class A Director and
at least one Class B Director for so long as the holders of a majority of Class
B Units are entitled to designate a Class B Director.
 
5.8           Board Compensation The Members by Supermajority Approval shall
have the authority to fix the compensation, if any, of the Directors, and the
Company’s officers, which compensation shall be an expense of the Company
incurred in the ordinary course of business.  The Directors shall be reimbursed
their reasonable travel and other associated, reasonable, out-of-pocket expenses
incurred in connection with their service to the Company upon submission to the
Company of appropriate supporting documentation of such expenses.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

26

--------------------------------------------------------------------------------


 
 
5.9
Officers; Executive Management Team.

 
(a)           Subject to Section 5.5(xiv), the Board by Supermajority Approval
may appoint such officers and agents as it shall deem advisable, each of whom
shall hold office for such term and shall exercise such powers and perform such
duties within delegations of authority as shall be determined from time to time
by the Board by Supermajority Approval.  Any number of offices may be held by
the same Person.
 
(b)           The Company shall have an executive management team (the
“Executive Management Team”) which shall consist of the general manager (the
“General Manager”), the lead financial manager and the lead technical manager,
all of whom shall be nominated by HTI, and shall be subject to Supermajority
Approval of the Board pursuant to Section 5.5.  At the time of appointment, each
member of the Executive Management Team may, but need not be, an employee of a
Member or an Affiliate of a Member.  A member of the Executive Management may
resign or be removed from office by the Board, with or without cause, at any
time, subject only to the terms of any employment agreement and/or other similar
agreements related to such member of the Executive Management Team.  In the
event of the resignation, removal, incapacity or expiration of term of
employment of any member of the Executive Management Team, a successor may be
appointed by the Board by Supermajority Approval of the Board.
 
(c)           Except as otherwise specified in this Agreement, and subject to
the Approval and Supermajority Approval of the Board and the Approval and
Supermajority Approval of the Members as set forth in Sections 5.5 and 5.6 and
elsewhere in this Agreement, the General Manager (together with the other
officers of the Company) shall supervise and perform the day-to-day operations
of the Company, subject at all times to the powers of the Board and the Members,
and in compliance with the then-current Approved Plan and this Agreement.  The
General Manager shall render such reports on the business and financial status
and prospects of the Company as the Board or HTI or QC (provided that each such
Initial Member continues to own at least fifty percent (50%) of the respective
number of Units owned by each such Initial Member on the Effective Date (as
adjusted for conversions, Unit splits and the like)) may reasonably request from
time to time.
 
 
5.10
Limitation on Liability.

 
(a)           No Member shall have any fiduciary duty or obligation to the
Company or any other Member.  Whenever in this Agreement a Member is permitted
or required to take any action or to make a decision, such Member shall be
entitled to take such action or make such decision in its sole discretion, and
such Member shall be entitled to consider, and make its determination based
upon, such interests and factors as it desires.  No Member shall have any
liability to the Company or the other Members except as provided herein or under
the Delaware LLC Act.
 
(b)           EXCEPT AS MAY BE EXPLICITLY SET FORTH HEREIN ***, EACH MEMBER’S
MAXIMUM AGGREGATE LIABILITY TO THE COMPANY AND THE COMPANY’S EXCLUSIVE REMEDY
AGAINST ANY MEMBER UNDER ANY THEORY OR FOR ANY CAUSE WHATSOEVER UNDER THIS
AGREEMENT IS LIMITED AS FOLLOWS:
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

27

--------------------------------------------------------------------------------


 
 
i.
FOR FAILURE TO MAKE A *** INVOLVING CASH REQUIRED UNDER THIS AGREEMENT, TO ***;

 
 
ii.
FOR FAILURE TO MAKE *** REQUIRED UNDER THIS AGREEMENT OR A TRANSACTION DOCUMENT,
TO *** OR *** OF SUCH OBLIGATION, IN EITHER CASE TOGETHER WITH ***, SUBJECT TO
SUCH PARTY’S RIGHT TO *** IN LIEU OF ANY ***; AND

 
 
iii.
FOR OTHER BREACHES OF THIS AGREEMENT, TO *** TOGETHER WITH ***, WITH SUCH
DAMAGES CAPPED AT ***;

 
PROVIDED  HOWEVER THAT ANY BREACH OF *** CAN BE ENFORCED BY *** BY SEEKING
EQUITABLE REMEDIES, INCLUDING WITHOUT LIMITATION INJUNCTIVE RELIEF AND SPECIFIC
PERFORMANCE.  ***.
 
(c)           NO MEMBER SHALL HAVE LIABILITY FOR DAMAGES TO ANOTHER MEMBER
HEREUNDER, EXCEPT ***.
 
(d)           EXCEPT AS MAY BE EXPLICITLY SET FORTH IN ANY OF THE TRANSACTION
AGREEMENTS, IN NO EVENT SHALL A MEMBER BE LIABLE TO THE COMPANY OR ANY OTHER
MEMBER FOR ANY INDIRECT, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES OF ANY
KIND (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ARISING FROM BREACH OF CONTRACT
OR WARRANTY OR FROM NEGLIGENCE OR STRICT LIABILITY), INCLUDING, WITHOUT
LIMITATION, LOSS OF PROFITS OR REVENUE), ***.
 
(e)          To the extent that, at law or in equity, a Director has duties
(including fiduciary duties) and liabilities relating thereto to the Company or
to any Member, such Director acting under this Agreement shall not be liable to
the Company or to any Member for its reasonable good faith reliance on the
provisions of this Agreement.  The provisions of this Agreement, to the extent
that they expand or restrict the duties and liabilities of a Member or Director
otherwise existing at law or in equity, are agreed by each of the Members to
modify to that extent such other duties and liabilities of the Members and the
Directors.
 
(f)           Whenever in this Agreement the Board or a Director is permitted or
required to take any action or to make a decision, the Board or Director, as
applicable, shall act in good faith in a manner it believes to be in the best
interests of the Company and its Members.  In furtherance of the foregoing, the
Members agree that, notwithstanding anything in this Agreement, at law or in
equity to the contrary, each Director shall owe to the Company and its Members
the fiduciary duties that a director of a Delaware corporation owes to such
corporation and its shareholders under Delaware law.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

28

--------------------------------------------------------------------------------


 
(g)           The foregoing limitations of liability set forth in this Section
5.10 shall apply to the fullest extent permitted by applicable law.
 
(h)           Any Member, the Board and any Director may consult (with respect
to any individual Member or Director, at such Member’s or Director’s own
expense) with legal counsel and accountants selected by it and any act or
omission suffered or taken by it on behalf of the Company or in furtherance of
the interests of the Company in good faith in reasonable reliance upon and in
accordance with the advice of such counsel or accountants shall be full
justification for any such act or omission, and any Member, the Board or such
Director shall be fully protected in so acting or omitting to act provided that
such counsel or accountants were selected with reasonable care.
 
(i)            Except as  set forth in any other written agreement with the
Company to which a Member or its Affiliate is a party, the Members and their
respective Affiliates may engage in or possess an interest in other business
ventures of every nature and description, independently or with others, whether
or not similar to or in competition with the business of the Company (and
whether or not such engagement or possession would be an actual or potential
conflict of interest with the Company), and neither the Company nor any Member
shall have, by virtue of this Agreement, at law or otherwise, any right in or to
such other business ventures or to any ownership or other interest in or the
income or profits derived therefrom. Except as otherwise set forth herein or in
any other written agreement with the Company to which a Member or its Affiliate
is a party, the Members shall not be obligated to present any particular
investment or business opportunity to the Company or any Member even if such
opportunity is of a character which, if presented to the Company or any Member,
could be taken by the Company or any Member, and each of the Members and their
respective Affiliates shall have the right to take for its own account and with
others or to recommend to others any such opportunity.
 
5.11         Indemnification of the Indemnitees The Company shall indemnify and
hold harmless each Member, Director and officer of the Company (individually, an
“Indemnitee”) from and against any and all losses, claims, demands, costs,
damages, liabilities, joint and several, expenses of any nature (including
reasonable attorneys’ fees and disbursements), judgments, fines, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative, arbitral or investigative,
in which the Indemnitee was involved or may be involved, or threatened to be
involved, as a party or otherwise, arising out of any Member’s status as a
Member, any Director’s status as a Director, any officer’s status as an officer
or any action taken by any officer or Director under this Agreement or otherwise
on behalf of the Company (collectively, “Liabilities”), regardless of whether
the Indemnitee continues to be a Member, Director or an officer, to the fullest
extent permitted by the Delaware LLC Act and all other applicable laws; except a
Member, Director or officer of the Company shall be entitled to indemnification
hereunder only to the extent that such Member’s, Director’s or officer’s conduct
did not constitute gross negligence, willful misconduct, breach of fiduciary
duty, or a breach of this Agreement, any Transaction Agreement or any other
agreement between the Company and such Member, Director or officer, as
applicable, and such Member, Director or officer acted in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe such Member’s, Director’s or officer’s conduct was
unlawful.  The termination of any proceeding by settlement, judgment, order,
conviction, or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that such Indemnitee’s conduct constituted gross
negligence or willful misconduct or that such conduct otherwise constituted a
breach of this Agreement, any Transaction Agreement or any other such agreement
between the Company and such Member, Director or officer.  The right of any
Indemnitee to the indemnification provided herein shall be cumulative of, and in
addition to, any and all rights to which such Indemnitee may otherwise be
entitled by contract or as a matter of law or equity and shall extend to such
Indemnitee’s successors, assigns and legal representatives.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

29

--------------------------------------------------------------------------------


 
5.12        Insurance The Company shall purchase and maintain insurance, at the
Company’s expense, customary types of insurance and in such amounts as the Board
shall determine, including, without limitation, insurance on behalf of the
Directors and officers and such other Persons as the Board shall determine,
against any liability that may be asserted against, or any expense that may be
incurred by, such Person in connection with the activities of the Company and/or
the Director’s or officer’s acts or omissions as a Director or an officer of the
Company regardless of whether the Company would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
 
5.13        Business Plan (a)           The business plan (the “Business Plan”)
for the Company in effect as of the Effective Date is attached hereto as Exhibit
C.  Any modification to the Business Plan shall be subject to the Supermajority
Approval of the Board as set forth in Section 5.5 and may be subject to the
Supermajority Approval of the Members as set forth in Section 5.6, as
applicable.
 
(b)           Not later than ***, the General Manager shall submit to the Board
(i) a budget for ***, including the most recent balance sheet and income
statement of the Company, which shall show in reasonable detail the revenues and
expenses projected for the Company’s business for *** and a cash flow statement
which shall show in reasonable detail the receipts and disbursements projected
for the Company’s business for *** and the amount of any corresponding cash
deficiency or surplus, and the projected Capital Contributions, if any, and any
contemplated borrowings of the Company, and (ii) such other documents as may be
reasonably requested by any Director from time to time.
 
ARTICLE VI
 
RESOLUTION OF DISPUTES
 
6.1          Disputes The Members shall attempt in good faith to resolve any and
all controversies, disputes or claims of every kind and nature (each a
“Dispute”) arising out of or in connection with the construction, validity,
interpretation, performance, enforcement, operation, breach, continuance or
termination of this Agreement in accordance with this Section 6.1.
 
(a)           Upon written request of any Member (the “Resolution Request”), the
Dispute shall be submitted for resolution to a dispute resolution team which
shall be comprised of *** (the “Integrated Action Team”).  The Integrated Action
Team shall meet (in person or by telephone) to discuss the Dispute and use their
good faith without the necessity of further action relating thereto.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

30

--------------------------------------------------------------------------------


 
(b)           If the Dispute is not fully resolved by the Integrated Action Team
within *** Business Days after the delivery of the Resolution Request, then any
of the Members may request that the Dispute be *** (“Designated Officers”) of
the Members.  The Designated Officers shall as soon as reasonably practicable
(within at least *** Business Days after the Dispute has been referred to such
Designated Officers or as such Designated Officers shall otherwise agree) meet
(in person or by telephone) to discuss the Dispute and use their good faith,
reasonable efforts to resolve it.  If not resolved within *** Business Days of
submission to the Designated Officers, such Member may avail itself of any
remedy permitted hereunder.
 
6.2          Remedies.  Notwithstanding the foregoing or anything in this
Agreement to the contrary, the obligations contained in Section 6.1 shall not
prohibit any party from proceeding at any time to exercise any other rights
hereunder.
 
6.3          Injunctive Relief.  Notwithstanding anything in this Agreement to
the contrary, any Member may resort to court action for injunctive relief at any
time if the dispute resolution process set forth in this Article would permit or
cause irreparable damage to such Member due to delay arising out of the dispute
resolution process.
 
ARTICLE VII
 
TRANSACTION AGREEMENTS
 
7.1          Transaction Agreements On or prior to the Effective Date of this
Agreement, the respective Initial Members and the Company shall have executed
and delivered, or caused their respective Affiliates to execute and deliver, the
following Transaction Agreements set forth below, which are subject to
termination as provided in Article XII and as otherwise may be set forth in such
Transaction Agreements:
 
(a)           HTI and the Company shall have executed an Infrastructure Access
Agreement  (the “HTI Infrastructure Access Agreement”) in the form attached
hereto as Exhibit 7.1(a).
 
(b)           HTI and the Company shall have executed a management and operating
services agreement (the “HTI Services Agreement”) in the form attached hereto as
Exhibit 7.1(b).
 
(c)           QC and the Company shall have executed a Know-How License and
License Agreement (the “QC Know-How License Agreement”) in the form attached
hereto as Exhibit 7.1(c).
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

31

--------------------------------------------------------------------------------


 
(d)           QC and the Company shall have executed a Services Agreement (the
“QC Services Agreement”) in the form attached hereto as Exhibit 7.1(d).
 
(e)           AMAC and the Company shall have executed a VAR/distributor
agreement (the “AMAC Reseller Agreement”) in the form attached hereto as Exhibit
7.1(e).
 
ARTICLE VIII
 
DISPOSITION OF INTERESTS
 
8.1         Restrictions on Transfer of Interests (a)           Unless expressly
permitted by this Section 8 but subject in all cases to the receipt of all
required regulatory approvals (if any), no Member or its Affiliates shall,
without the prior written consent of each of the Initial Members, Transfer all
or any part of its Interest during the period beginning on the Effective Date
and ending on the closing of an Initial Public Offering (the “Restricted
Period”); provided, however, that, in the event this Agreement is terminated,
then the Restricted Period shall immediately expire.
 
(b)           The term “Transfer”, when used in this Agreement with respect to
an Interest, means any sale, exchange, assignment, transfer, pledge,
encumbrance, hypothecation, mortgage, gift or other disposition of any kind (or
the entering into any contract, option or other arrangement or understanding to
do any of the foregoing), whether voluntary, involuntary or by operation of law,
including without limitation any transfer of any securities or assets by any
Member or any Affiliate of such Member if as a result of such transfer, such
Member or an Affiliate shall cease to have indirect ownership of such Interest,
but does not include a change of control of a Member (unless (A) the primary
asset of the applicable Member (or other change of control entity) is the direct
or indirect ownership of Interests or (B) the transferee (or other acquiror) in
connection with such change of control is *** as reasonably determined by ***,
or a party that has a *** (whether directly or indirectly and whether as a ***
and such party or through ***) as reasonably determined by ***, in which case,
such change of control of a Member (or other entity) shall be deemed to be a
“Transfer” for purposes of this Article VIII); provided however that the
transferee in connection with such change of control of a Member shall agree to
be bound by the terms and conditions of this Agreement applicable to the
transferring Member.
 
(c)           Any Transfer or purported Transfer of any Interest not made in
accordance with this Article VIII shall be null and void, ab initio.
 
(d)           No Member or its Permitted Transferees shall Transfer all or any
part of its Interest to any Person (i) without delivering to the Company an
Assignment and Assumption Agreement in substantially the form attached hereto as
Exhibit D, (ii) except in compliance with all applicable federal and state
securities laws, (iii) without delivering to the Company in advance of such
Transfer a legal opinion of counsel (to the extent reasonably requested by the
Company, provided that the Company will not request such an opinion in
connection with a Transfer to an Affiliate of a Member) to the effect that such
Transfer would not terminate the Company for federal income tax purposes under
Section 708 of the Code and (iv) to the extent prohibited under this Section
8.1.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

32

--------------------------------------------------------------------------------


 
(e)           Notwithstanding any other provision of this Agreement, but subject
to Section 8.1(d), no Member or its Affiliates shall Transfer any or all of its
Interests, or take any other action, if such Transfer or action could (by itself
or in conjunction with other actions) result in the Company being treated as a
“publicly traded partnership” within the meaning of Section 7704 of the Code and
the Regulations promulgated thereunder; and provided further that any such
Transfer or action shall be null and void, ab initio; provided, that the
foregoing shall not apply to Transfers occurring in connection with or
subsequent to an Initial Public Offering.
 
(f)           Notwithstanding the restrictions set forth in Sections 8.1, 8.2,
8.3 and 8.4, (i) any Member or any of its transferees or Affiliates may at any
time Transfer all or any portion of its Interest to an Affiliate of such Member
if, in addition to the provisions of Section 8.1(d) and (e), no tax or
regulatory consequences result that will adversely affect the Company, the other
Members or their Affiliates*** pursuant to a sale of its principal business
operations to such Person by way of merger, consolidation, sale of assets or
other similar transaction provided that, as a condition to such Transfer, ***
that actions may only be taken by Members or the Board, as applicable, by
written consent if such action or matter was *** of the Board shall terminate,
(E) ***, the rights of first offer described in Section 8.2,  and the rights
described in the last sentence of Section 2.7, and (F) ***; (iii) the Members
agree if required by any lenders to the Company, to pledge their Interests
against any Company indebtedness approved by the Supermajority Approval of the
Board, subject to all Members providing such a pledge, and further subject to
such pledge being permitted by any outstanding indebtedness a Member may have at
the time of such Board approval (each such transferee under clauses (i), (ii) or
(iii) of this Section 8.1(f), a “Permitted Transferee”).
 
8.2          Right of First Offer for Transfers by Members (a)           If any
Member (the “Proposing Transferor”) wishes to Transfer during the Restricted
Period all or any portion of its Interest (the “Offered Units”) to any Person
other than its Permitted Transferee, such Proposing Transferor shall deliver a
written offer (the “Conditional Transfer Notice”) to the other Members (the
“Non-Transferring Members”), certifying the date of its issuance and stating:
(i) the number and Class of Offered Units; and (ii) the price (the “Transfer
Price”) and other material terms upon which the Proposing Transferor proposes to
transfer each of such Offered Units (such offer by the Proposing Transferor to
the Non-Transferring Members (together with the oversubscription privilege set
forth in Section 8.2(b) below (if applicable)) is referred to herein as the
“Right of First Offer”).
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

33

--------------------------------------------------------------------------------


 
(b)           Each Non-Transferring Member shall have the right, but not the
obligation, to elect to purchase all (but not less than all) of its pro rata
share (based on the ratio of the then Percentage Interest of each
Non-Transferring Member vis-a-vis the other Non-Transferring Members) of the
Offered Units at the price and upon the terms contained in the Conditional
Transfer Notice.  In the event that a Non-Transferring Member shall elect to
purchase available Offered Units pursuant to the conditions set forth in the
Conditional Notice and this Section 8.2 (each such Non-Transferring Member, a
“Purchasing Member”), it shall deliver to the Proposing Transferor a written
election (the “Acceptance Notice”) to purchase its pro rata share of the Offered
Units; irrevocably indicating therein if it is prepared to purchase all or a
portion of its pro rata share of the Offered Units within *** from the date of
receipt of the Conditional Transfer Notice (the “*** Period”).  In the event
that any Non-Transferring Member fails to elect to purchase all of its pro rata
share of the Offered Units under the Conditional Transfer Notice as set forth
above in this Section 8.2(b), the Company shall deliver to all of the Purchasing
Members a written notice (the “Over-Allotment Notice”) specifying the total
number of Offered Units not so purchased (the “Remaining Offered Units”) within
*** following the expiration of the *** Period set forth above in this Section
2.8(b).   Each such Purchasing Member shall have a right of oversubscription to
purchase up to the balance of such Offered Units not so purchased at the same
price and on the same terms and conditions set forth in the original Conditional
Transfer Notice.   Each such Purchasing Member who receives an Over-Allotment
Notice must exercise its right of oversubscription by giving the Company written
notice of its election during the *** period following its receipt of the
Over-Allotment Notice (the “Over-Allotment Period”).  If, as a result thereof,
such oversubscription elections exceed the total number of the Offered Units
available in respect to such oversubscription privilege, the oversubscribing
Purchasing Members shall be cut back with respect to oversubscriptions on a pro
rata basis in accordance with their respective Proportionate Share or as they
may otherwise agree among such oversubscribing Purchasing Members.  Each
Acceptance Notice and Over-Allotment Acceptance Notice (if any) shall be
irrevocable unless (a) there shall be a material adverse change in the material
terms set forth in the Conditional Transfer Notice, including, but not limited
to, the Transfer Price or (b) if otherwise mutually agreed to in writing by such
Purchasing Member and the Proposing Transferor), and the closing of the Transfer
of the Offered Units to the Purchasing Member(s) shall take place within ***
from the later of (i) date of receipt of the Conditional Transfer Notice or (ii)
date of receipt of the Over-Allotment Notice, if any (in each case, subject only
to requisite regulatory approvals).

 
(c)           If, upon the expiration of the *** Period provided for in Section
8.2(b) above (or in the event an oversubscription privilege is triggered
pursuant to Section 8.2(b) above, upon the expiration of the Over-Allotment
Period), a Non-Transferring Member has elected not to purchase its pro rata
share of the Offered Units (each such Member, a “Declining Member”), the Right
of First Offer shall expire as to such Declining Member with respect to that
particular offer (and as to any Member that has elected not to purchase its pro
rata share of the Remaining Offered Units in any oversubscription privilege, the
Right of First Offer shall expire as to such Member with respect to
such  Remaining Offered Units in that particular offer), but shall remain in
full force and effect with respect to all material modifications of that offer
and all future offers.   The Proposing Transferor shall have the right to
Transfer all (but not less than all) of such number of the Offered Units not
purchased by the Purchasing Members or Overallotment Purchasing Members (if
any), at a price and upon terms and conditions which are no less advantageous to
the Proposing Transferor than those contained in the Conditional Transfer
Notice, if that Transfer takes place in accordance with the terms of a
definitive agreement or agreements (subject solely to requisite regulatory
approvals (if any)) entered into not later than the later of (i) *** after the
expiration of the *** Period provided for in Section 8.2(b) above or (ii) ***
days after the expiration of the Over-Allotment Period (if any) provided for in
Section 8.2(b) above.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

34

--------------------------------------------------------------------------------


 
(d)           This Section 8.2 shall be inapplicable to, and shall not prohibit,
restrict or limit, sales of equity interests in the Company by the Members in
connection with or subsequent to an Initial Public Offering.
 
8.3          “Drag-Along” Rights of Members Subject to obtaining the
Supermajority Approval of the Members in accordance with Section 5.6 with
respect to any such proposed Transfer if required thereby, in the event that
prior to the occurrence of an Initial Public Offering, any Initial Member acting
alone or Initial Members acting together (a “Dragging Member” or if more than
one such Initial Member, together the “Dragging Members”), propose to Transfer
(other than to other Members and/or to Permitted Transferees of Members) in one
or more related transactions greater than *** of the total number of Units then
issued and outstanding (excluding Units in the Company’s treasury (if any)) to a
non-Affiliate and on a third party arms length negotiated sale basis, the
Dragging Member will have the right, exercisable upon not less than *** days’
prior written notice, to require that the other Members Transfer all or any
portion of the Units owned by them on substantially similar terms and conditions
as the Transfer of Units proposed to be made by the Dragging Member(s).  Such
terms and conditions shall include, without limitation: the sales price paid or
deemed paid per Unit; the payment of fees, commissions and expenses; and,
subject to the limitations set forth below, the provision of representations,
warranties and indemnifications; provided that, subject to the limitations set
forth below, any indemnification provided by a Member shall (except with respect
to legal title to such Member’s Units which are included in the Transfer) be pro
rata in proportion with the total consideration to be received by such Member in
the transfer relative to the total consideration to be received by the other
Members.  Notwithstanding the foregoing, a Member will not be required to comply
with this Section 8.3 in connection with any specific Transfer unless:
 
(a)           any representations and warranties to be made by such Member in
connection with the Transfer are limited to representations and warranties
related to authority, ownership of the applicable Units held by such Member and
the ability to convey title to such Units;
 
(b)           the Member shall not be liable for the inaccuracy of any
representation or warranty made by any other individual or entity in connection
with the Transfer, other than the Company;
 
(c)           the liability for indemnification, if any, of such Member in the
Transfer and for the inaccuracy of any representations and warranties made by
the Company in connection with such Transfer, is several and not joint with any
other Member, and is (as specified above) pro rata in proportion with the total
consideration to be received by such Member in the Transfer relative to the
total consideration to be received by the other Members in such Transfer;
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

35

--------------------------------------------------------------------------------


 
(d)           such Member’s liability in connection with such Transfer shall be
limited to the amount of consideration actually paid to or held in escrow for
such Member in connection with such Transfer, except with respect to claims
related to fraud, intentional misrepresentation or willful breach by such
Member;
 
(e)           upon the consummation of the Transfer, each Member will receive
the same amount of consideration per Unit after payment of all Unreturned
Capital Contributions; and
 
(f)           if any holders of Units are given an option as to the form and
amount of consideration to be received as a result of the Transfer, all holders
of such Units will be given the same option.
 
An exercise of rights under 8.3 shall preclude the application of Section 8.4,
but shall be subject to Section 8.2.
 
8.4          “Tag-Along” Rights of Members (a)           In the event that prior
to the occurrence of an Initial Public Offering, after a Member has complied
with the right of first offer  set forth in Section 8.2 hereof, any Member
acting alone or any Members acting together propose to Transfer (other than to
other Members and/or to Permitted Transferees of Members) in one or more related
transactions greater than *** of the total number of Units then issued and
outstanding (excluding Units in the Company’s treasury (if any)) (each such
Member proposing such a Transfer, a “Proposing Member” and collectively, the
“Proposing Members”), the Proposing Member(s) will notify the other Members (in
such capacity, the “Tag-Along Members”) in writing (a “Tag-Along Notice”) of
such proposed sale (a “Proposed Sale”) and the material terms of the Proposed
Sale as of the date of the Tag-Along Notice, including, without limitation, the
total number of Units to be sold in such Proposed Sale (the “Proposed Units”)
and the sale price per Unit (the “Material Terms”).  The Tag-Along Notice will
be delivered to the Tag-Along Members not less than *** prior to the
consummation of the Proposed Sale and not more than *** after the execution of
the definitive agreement relating to the Proposed Sale, if any.  If within ***
of receipt by the Tag-Along Members of such Notice, the Proposing Member(s)
receive from any Tag-Along Member a written request (a “Request”) to include in
the Proposed Sale such number of Units owned by such Tag-Along Member as
calculated in accordance with Section 8.4(c) below (which Request shall be
irrevocable unless (a) there shall be a material adverse change in the Material
Terms or (b) if otherwise mutually agreed to in writing by such Tag-Along Member
and the Member(s) proposing to Transfer), such Tag-Along Member’s Units so
requested will be so included as provided herein.
 
(b)           Except as may otherwise be provided herein, the Tag-Along Member’s
Units subject to a Request will be included in a Proposed Sale pursuant hereto
and in any agreements with purchasers relating thereto on substantially similar
terms and subject to the same conditions applicable to the relevant Units which
the Proposing Member(s) propose to sell in the Proposed Sale.  Such terms and
conditions shall include, without limitation:  the sales price per Unit; the
payment of fees, commissions and expenses; the provision of representations,
warranties and indemnifications; provided that any indemnification provided by
the Tag-Along Members shall (except with respect to legal title to the Units of
the Tag-Along Member sold in such Transfer) be pro rata in proportion with the
total consideration to be received for all of the Units to be sold.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

36

--------------------------------------------------------------------------------


 
(c)           Each Tag-Along Member shall have the right to include in the
Proposed Sale pursuant to a Request that number of Units (rounded to the nearest
whole number) representing the product of (i) the total number of Proposed Units
multiplied by (ii) the Percentage Interest in the Company then held by such
Tag-Along Member. The amount of such Proposed Units that each Tag-Along Member
is entitled to include in such Proposed Sale under this Section 8.4(c) shall be
referred to as its "Tag-Along Units".  If any Tag-Along Member fails to elect to
include in the Proposed Sale its full amount of Tag-Along Units, the Proposing
Member(s) together with any Tag-Along Members that have elected to include
Tag-Along Units in the Proposed Sale, shall, among them, on a pro rata basis in
accordance with their respective Percentage Interest in the Company or as they
may otherwise agree among themselves, have the right to include in the Proposed
Sale an additional number of Units equal to the difference between the total
number of Proposed Units minus the total number of Tag-Along Units elected to be
included by all the Tag-Along Members.
 
(d)           The Tag-Along Members’ rights pursuant hereto to participate in a
Proposed Sale shall be contingent on their strict compliance with each of the
provisions hereof and their willingness to execute such documents in connection
therewith as may be reasonably requested by the Proposing Member(s).
 
(e)           An exercise of rights under Section 8.4 shall be subject to
Section 8.2.
 
8.5          Liquidity Event.  Upon the four (4) year anniversary of the
Effective Date, any Member (or group of Members in aggregate) holding at least
twenty-five percent (25%) of the issued and outstanding Units (excluding Units
in the Company’s treasury (if any)) of the Company (a “Demanding Member”) shall
have the right to demand at any time prior to the end of the two (2) year
period following such four (4) year anniversary upon written notice to the
Company and each other Member (the “Liquidity Demand Notice”) that the Company
cause one the following events to occur (each a “Liquidity Event”):
 
 
A.
conduct an auction for the sale of the Company that produces at least one bona
fide offer to acquire the Company for cash or liquid securities; or



 
B.
conduct an Initial Public Offering (after conversion to a corporation in
accordance with Section 14.17).

 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

37

--------------------------------------------------------------------------------


 
Upon receipt of the Liquidity Demand Notice, the Company shall use its best
efforts to cause a Liquidity Event and each Member shall cooperate with the
Company in pursuing a Liquidity Event.  Should the Company fail to accomplish
either Liquidity Event within one hundred-eighty (180) days of receiving the
Liquidity Demand Notice, then to the extent at such time HTI (i) directly or
indirectly owns fifty percent (50%) or more of the issued and outstanding Units
(excluding Units in the Company’s treasury (if any)) of the Company and (ii) has
publicly traded common stock (currently HTI’s common stock trades as HUTC), each
other Member (each an “Exchanging Member” and collectively the “Exchanging
Members”) shall be entitled on a one-time basis to exchange (the “Exchange”)
all, but not less than all, of the Company Units which it then owns for shares
of common stock of HTI, as applicable, equal to its pro rata share of the value
of the aggregate Percentage Interests of the Company owned by all Exchanging
Members in the aggregate and which shall include the Unreturned Capital
Contributions of all Exchanging Members as if a distribution were being made as
a Capital Event Distribution (the “Exchange Value”) as determined as set forth
below in this Section 8.5.  For purposes of clarification, the Members agree
that, notwithstanding the foregoing, (i) in the event that (A) a Liquidity
Demand Notice results in a bona fide offer to acquire the Company for cash or
liquid securities on terms that are not acceptable to the Demanding Member but
are acceptable to and approved by HTI and (B) a Liquidity Event nevertheless is
not consummated within one hundred-eighty (180) days of the Company’s receiving
the Liquidity Demand Notice, then HTI shall have no obligation to effect any
Exchange of HTI common stock for Company Units hereunder, and (ii) in the event
that a Liquidity Demand Notice results in a bona fide offer to acquire the
Company for cash or liquid securities on terms that are acceptable to and
approved by a Demanding Member but are not approved by HTI, then HTI shall
either (A) purchase for cash (or common stock of HTI, provided that the common
stock of HTI is then publicly traded, that such issuance would be effected as an
Exchange hereunder with the number of shares being determined based upon the
20-day volume weighted average closing price per share of HTI common stock in
the manner and subject to the restrictions set forth below, provided further
that the documentation requirements and other requirements and conditions set
forth in Section 8.6A below are complied with) all, but not less than all, of
the Company Units which are then held by the Demanding Member at the same
effective price per Unit and aggregate consideration as such Demanding Member
would have been paid or otherwise received based upon the value of the aggregate
purchase price for all then outstanding Company Units reflected in such bona
fide offer to acquire the Company for cash or liquid securities, or (B) approve
such offer to acquire the Company and take such other actions as may be
necessary in connection with such proposed acquisition as are requested by such
Demanding Member as if such Demanding Member were a Dragging Member pursuant to
Section 8.3.   The basis for determining the Exchange Value to be used shall be
a fair value assessment (the “Assessment”) of the aggregate Percentage Interests
(which shall include the Unreturned Capital Contributions of all Exchanging
Members as if a distribution were being made as a Capital Event Distribution) as
determined by an independent, third party, nationally-recognized investment bank
contracted and paid for by the Exchanging Members, at their sole cost and
expense, which investment bank shall have been Approved in advance in writing by
HTI and the Exchanging Members holding a majority of the Percentage Interests
held by all Exchanging Members.  The determination of such investment bank shall
be conclusive and binding upon the parties hereto.  Each Exchanging Member’s pro
rata share of the Exchange Value shall then be divided by the 20-day volume
weighted average closing price per share of HTI’s common stock during the 20-day
trading period immediately prior to the issuance of HTI shares in the exchange
to determine the number of shares of common stock of HTI to be issued to each
Exchanging Member in exchange for all of its Units; provided however that no
Exchanging Member or its Affiliates shall itself or through any third party,
directly or indirectly, take any action or encourage any third party to take any
action designed to impact the price of HTI’s common stock during such
period.  HTI shall issue such shares of common stock to the Exchanging Members
within thirty (30) days following the conclusion of the Assessment, subject to
the documentation requirements and other requirements and conditions set forth
in Section 8.6A below.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

38

--------------------------------------------------------------------------------


 
8.6A  Documentation Requirements and Other Requirements/Conditions.  Each
Exchanging Member executing such documentation as may be reasonably requested by
HTI including terms and conditions customary for common stock issuances of such
nature.  In connection with the issuance of such shares of common stock of HTI,
HTI shall only provide limited representations and warranties relating to
formation, due authorization and issuance of shares, no conflicts with
applicable laws, orders and contracts, securities law compliance, and no
encumbrance or other restrictions (except as needed for securities law
compliance) on the shares, and each Exchanging Member shall be required to
execute and delivery to HTI a letter that includes representations from each
Exchanging Member necessary for compliance with applicable securities
laws.   Solely to the extent such shares of HTI common stock are not saleable in
their entirety within *** of completion of the Exchange by any such Exchanging
Member under Rule 144, promulgated by the Securities and Exchange Commission
under the Securities Act, HTI shall use commercially reasonable efforts to (i)
register such shares of common stock for resale on a “shelf” registration
statement within *** completion of the Exchange, and (ii) cause such
registration statement to remain effective, subject to customary limitations,
for a period of *** months following the date such registration statement is
declared effective.
 
8.6          Covenant Not to Withdraw or Dissolve.  Each Member hereby covenants
and agrees that the Members have entered into this Agreement based on their
mutual expectation that, except as otherwise expressly required or permitted
hereby or otherwise with the Supermajority Approval of the Members, no Member
shall withdraw or retire from the Company, be entitled to demand or receive a
return of such Member’s Capital Contributions or profits (or a bond or other
security for the return of such Capital Contributions or profits), or exercise
any power to dissolve the Company except as provided in this Agreement.
 
8.7          Capital Event Transfers.  Notwithstanding anything to the contrary
contained herein, if a Transfer of Units results from completion of a Capital
Event, the following conditions shall apply with respect to the Class A, Class B
and Class C Units:
 
(a)           upon the consummation of the Transfer, each holder of Class A,
Class B and Class C Units will receive the same amount of consideration per Unit
that it would have received under Section 13.1(b) if the Capital Event had been
an asset sale; and
 
(b)           if any holders Class A, Class B or Class C Units are given an
option as to the form of consideration to be received as a result of the
Transfer, all holders of such Units will be given the same option.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

39

--------------------------------------------------------------------------------


 
ARTICLE IX
 
REPRESENTATIONS AND WARRANTIES
 
9.1          Representations and Warranties of the Members Each Member hereby
represents and warrants severally, as to itself only, to the other Members and
the Company as follows:
 
(a)           Due Organization; Good Standing and Power.  Such Member is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation and has full power and authority to enter into and
perform its obligations under this Agreement.
 
(b)           Authorization and Validity of Agreement.  The execution, delivery
and performance of this Agreement, and all other agreements relating hereto to
which such Member is a party and the consummation by such Member of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of such Member, and no other action is necessary
for the authorization, execution, delivery and performance by such Member of
this Agreement and the consummation by such Member of the transactions
contemplated thereby.  This Agreement has been duly executed and delivered by
such Member and constitutes a valid and legally binding obligation of such
Member, enforceable against it in accordance with its terms, except (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) that the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
(c)           No Conflict; Consents.  Neither the execution and delivery by such
Member of this Agreement, the performance by such Member of its obligations
hereunder nor the performance by such Member of any action contemplated hereby
will violate (with or without the giving of notice or lapse of time or both) any
law, rule, regulation, order, judgment or decree or any contract or other
agreement to which such Member is a party, except to the extent that such
violations would not (i) in the aggregate, have a Material Adverse Effect on
such Member or the Company, or (ii) require the consent, approval, giving of
notice to or authorization of any Person which has not been obtained or
satisfied provided prior to the Effective Date.
 
(d)           Litigation.  Except as has been publicly disclosed by a Member in
any current or periodic report filed by such Member with the Securities and
Exchange Commission, there is no pending or, to the best of its knowledge,
threatened, suit or administrative action against such Member which, if
adversely decided, would prevent the consummation of this Agreement or be
reasonably likely to have a Material Adverse Effect on such Member or the
Company.
 
(e)           Investment Intent.  Such Member is acquiring its Interest in the
Company for its own account as an investment and without an intent to distribute
the Interest (this representation and warranty not limiting such Member’s right
to transfer its Interest in compliance with applicable federal and state
securities laws).
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

40

--------------------------------------------------------------------------------


 
(f)           Securities Laws.  Such Member acknowledges that the Interest and
any other interests it is acquiring are “restricted securities” and have not
been registered under the Securities Act or any state securities laws, and may
not be resold or transferred by it without registration under the Securities Act
or any applicable state securities laws or the availability of an exemption from
such requirements
 
(g)           Member Status.  At the time such Member was offered the Interest,
it was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act.  Such Member is not required to be registered
as a broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
 
(h)           Experience of Such Member.  Such Member, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Interest, and has so evaluated the
merits and risks of such investment.  Such Member is able to bear the economic
risk of an investment in the Interest and is able to afford a complete loss of
such investment.
 
(i)           General Solicitation.  Such Member is not purchasing the Interest
as a result of any advertisement, article, notice or other communication
regarding the Interest published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(j)           Adequate Information.  Such Member has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Interests, and has
reviewed such information as such Member considers necessary or appropriate to
evaluate the risks and merits of an investment in, and make an informed
investment decision with respect to, the Interests.
 
9.2          Additional Representations, Warranties Covenants of the Initial
Members.
 
(a)           Each Initial Member shall, and shall cause each of its Affiliates
to, comply with and carry out its respective obligations under the Transaction
Agreements to which such Initial Member is a party.
 
(b)           The execution, delivery and performance of the Transaction
Agreements(s) to which such Affiliate is a party, and the consummation by such
Affiliate of the transactions contemplated thereby, have been duly authorized by
all necessary action on the part of such Affiliate, and no other action is
necessary for the authorization, execution, delivery and performance by such
Affiliate of such Transaction Agreements and the consummation by such Affiliate
of the transactions contemplated thereby.
 
(c)           Neither the execution and delivery by such Affiliate of the
Transaction Agreements(s) to which it is a party, the performance by such
Affiliate of its obligations thereunder nor the performance by such Affiliate of
any action contemplated thereby will violate (with or without the giving of
notice or lapse of time or both) any law, rule, regulation, order, judgment or
decree or any contract or other agreement to which such Affiliate is a party,
except to the extent that such violations would not, in the aggregate, have a
Material Adverse Effect, or require the consent, approval, giving of notice to
or authorization of any Person.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

41

--------------------------------------------------------------------------------


 
ARTICLE X
 
INDEMNIFICATION
 
10.1        Indemnification*** from and against any and all losses, claims,
demands, costs, damages, liabilities, joint and several, expenses of any nature
(including reasonable attorneys’ fees and disbursements), judgments, fines,
settlements and other amounts (collectively, “Damages”) asserted by a Person
(other than the Company, a Member or an Affiliate of a Member) arising out of,
resulting from or based upon ***.  Each of the other Members shall be entitled
to enforce any claim for indemnification pursuant to this Section 10.1 on behalf
of itself, and the non-breaching Initial Member shall be entitled to enforce any
claim for indemnification pursuant to this Section 10.1 on behalf of the
Company.  A non-breaching Initial Member or the Company shall give written
notice to the indemnifying Member as soon as practicable following discovery by
such party of any matters which may give rise to a claim for indemnification
from the indemnifying Member under this Section 10.1.
 
The provisions of this Article X shall in no way alter, amend or limit the
indemnification obligations of the Members under the other Transaction
Agreements, and to the extent that a Member is obligated under the other
Transaction Agreements to provide any indemnification for any “losses and
expenses”, any indemnity of such Member under this Article X with respect to
such losses and expenses shall not apply. The right of any indemnitee to the
indemnification provided herein shall be cumulative of, and in addition to, any
and all rights to which such indemnitee may otherwise be entitled by contract or
as a matter of law or equity and shall extend to such indemnitee’s successors,
assigns and legal representatives.
 
10.2       Procedures for Indemnification.  Whenever a claim shall arise for
indemnification under Section 10.1, the indemnified party or parties, as
appropriate (the “Other Parties”), shall promptly notify the party or parties
from whom indemnification is sought for such claim (the “Indemnifying Party”)
and request the Indemnifying Party to defend the same.  Failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party of any liability
which the Indemnifying Party might have, except to the extent that such failure
prejudices the Indemnifying Party’s position.  The Indemnifying Party shall have
the right to defend against such liability or assertion in which event the
Indemnifying Party shall give written notice to the Other Parties of acceptance
of the defense of such claim and the identity of counsel selected by the
Indemnifying Party.
 
(a)          If the Indemnifying Party assumes the defense of an action:
 
(A)           no settlement or compromise thereof may be effected
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

42

--------------------------------------------------------------------------------


 
(i)           by the Indemnifying Party without the written consent of the Other
Parties (which consent shall not be unreasonably conditioned, withheld or
delayed) unless (x) there is no finding or admission of any violation of law or
any violation of the rights of any Person by any Other Party and no adverse
effect on any other claims that may be made against any Other Party and (y) all
relief provided is paid or satisfied in full by the Indemnifying Party, or
 
(ii)           by any Other Party without the consent of the Indemnifying Party,
such consent not to be unreasonably withheld or delayed, and
 
(B)           the Other Parties may subsequently assume the defense of such
action if a court of competent jurisdiction determines that the Indemnifying
Party is not vigorously defending such action.  In no event shall an
Indemnifying Party be liable for any settlement effected without its written
consent (which consent shall not be unreasonably withheld or delayed).
 
(b)          With respect to any defense accepted by the Indemnifying Party, the
Other Parties shall be entitled to participate with the Indemnifying Party in
such defense and also shall be entitled to employ separate counsel for such
defense at their own expense.  In the event the Indemnifying Party does not
accept the defense of any indemnified claim as provided above or there otherwise
exists a conflict of interest such that independent counsel for the Other
Parties would be appropriate for the defense of any such indemnified claim, the
Other Parties shall have the right to employ counsel for such defense at the
expense of the Indemnifying Party.  Each Member agrees to cooperate and to cause
the Company to cooperate with the other parties in the defense of any such
action and the relevant records of each party shall be available to the other
parties with respect to any such defense.
 
ARTICLE XI
 
TAX MATTERS
 
11.1        Tax Matters (a)           The “tax matters partner” for purposes of
Section 6231(a)(7) of the Code (the “Tax Matters Member”) shall be HTI. The Tax
Matters Member shall take reasonable action to cause each other Member to be
treated as a “notice partner” within the meaning of Section 6231(a)(8) of the
Code.  All reasonable expenses incurred by a Member while acting in its capacity
as Tax Matters Member shall be paid or reimbursed by the Company.
 
(b)          Each Initial Member shall be given at least *** days  advance
notice (or such shorter period provided by the taxing agency, in which instance
the Company shall provide prompt notice) from the Tax Matters Member of the time
and place of, and shall have the right to participate (and the Company and the
Tax Matters Member shall take such action as may be necessary to cause the tax
matters partner of any Subsidiary of the Company to extend to the Initial
Members the right to participate) in (i) any material aspect of any
administrative proceeding relating to the determination of partnership items at
the Company level (or at the level of any Subsidiary of the Company thereof) and
(ii) any material discussions with the Internal Revenue Service relating to
allocations pursuant to Article III of this Agreement or pursuant to any
partnership agreement or limited liability company agreement of any Subsidiary
of the Company.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

43

--------------------------------------------------------------------------------


 
(c)           The Tax Matters Member shall not, and the Company shall not permit
the tax matters partner of any Subsidiary of the Company to, initiate any action
or proceeding in any court, extend any statute of limitations, or take any other
action contemplated by Sections 6222 through 6234 of the Code that would legally
bind any other Member, the Company or any Subsidiary of the Company without
approval of the Initial Members, which approval may not be unreasonably
withheld; provided, however, that, for this purpose, it shall not be
unreasonable for an Initial Member to withhold such approval if the action
proposed to be taken could affect adversely such Initial Member.  The Tax
Matters Member shall cause the Company’s and any Subsidiary’s of the Company tax
attorneys and accountants to confer, with the other Initial Members and their
respective attorneys and accountants on any matters relating to a Company or
Subsidiary of the Company tax return or any tax election.
 
(d)           The Tax Matters Member shall timely cause to be prepared all U.S.
federal, state, local and foreign tax returns and reports (including amended
returns) of the Company for each year or period that such returns or reports are
required to be filed and, subject to the remainder of this subsection, shall
cause such tax returns to be timely filed.
 
(e)           As soon as reasonably practical after the end of each Fiscal Year
or other relevant taxable period, the Tax Matters Member shall prepare and send,
or cause to be prepared and sent, to each Person who was a Member at any time
during such Fiscal Year or taxable period copies of such information as may be
required for U.S. federal, state, local and foreign income tax reporting
purposes, including copies of Form 1065 and Schedule K-1 or any successor form
or schedule, for such Person.  As soon as practicable following the preparation
of Form 1065 and Schedule K-1 or any successor form or schedule (and in any
event not later than *** days after provision of such information to any
Member), the Tax Matters Member shall also provide each Member with a reasonable
opportunity during ordinary business hours to review and make copies of all
workpapers related to such information or to any return prepared under paragraph
(b) above. As soon as practicable following the end of each quarter (and in any
event not later than *** days after the end of such quarter), the Tax Matters
Member shall also cause to be provided to each Member an estimate of each
Member’s share of all items of income, gain, loss, deduction and credit of the
Company for the Fiscal Year or other taxable period to date for federal income
tax purposes.
 
11.2        Tax Classification The Tax Matters Member shall take such action as
may be required under the Code and applicable Regulations to cause the Company
to be taxable as a partnership for U.S. federal income tax purposes.  To the
extent the previous sentence does not govern the state and local classification
of the Company, the Tax Matters Member shall take such action as may be required
under any state or local law applicable to the Company to cause the Company to
be taxable as, and in a manner consistent with, a partnership for state or local
income tax purposes.  Each Member shall take such actions as the Tax matters
Member may reasonably request to maintain the status of the Company as a
partnership to the extent provided in this Section 11.2.  No Member shall take
any action inconsistent with treatment of the Company as a partnership for U.S.
federal, state and local tax purposes.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

44

--------------------------------------------------------------------------------


 
11.3        Tax Elections The Tax Matters Member shall at the request of any
Member cause the Company to elect, pursuant to Section 754 of the Code, to
adjust the basis of the Company’s property (and the Company shall cause the tax
matters partner of any Subsidiary of the Company to make a corresponding Section
754 election with respect to such Subsidiary’s property) provided, however, that
such Member shall reimburse the Company and any Subsidiary promptly for all
costs associated with such basis adjustment, including bookkeeping, appraisal
and other similar costs.  Except as otherwise provided herein, all other
elections required or permitted to be made by the Company or any Subsidiary of
the Company under the Code (or applicable foreign, state or local law) shall be
made as may be determined by the Board to be in the best interest of the Members
as a group. Notwithstanding the foregoing, if the Company will not otherwise
qualify as a partnership under Section 6231(a)(l) of the Code which is subject
to the TEFRA partnership audit rules, the Tax Matters Member shall cause the
Company to make an election under Section 6231(a)(1)(B)(ii) of the Code to
subject the Company to the TEFRA partnership audit rules.
 
ARTICLE XII
 
WIND-UP EVENTS; TERMINATION EVENTS
 
12.1.       Wind-Up Events.
 
(a)           If any of the following events shall occur (each, a “Wind-Up
Event”):  (i) an Initial Member (A) makes a general assignment of all or
substantially all of its assets for the benefit of creditors; (B) applies for,
consents to, or acquiesces in the appointment of a receiver, trustee, custodian,
or liquidator for its business or all or substantially all of its assets; (C)
files, or consents to or acquiesces in, a petition seeking relief or
reorganization under any bankruptcy or insolvency laws; or (D) has a petition
seeking relief or reorganization under any bankruptcy or insolvency laws filed
against it which is not dismissed within ninety (90) days after it was filed
(each such Initial Member, a “Bankrupt Member”), then the Company shall
immediately notify each of the Initial Members in writing of the occurrence of
such Wind-Up Event (a “Wind-Up Event Notice”); and any Initial Member that is
not a Bankrupt Member may, in a writing (the “Dissolution Notice”) delivered to
the other Initial Members  no earlier than sixty (60) calendar days of receipt
of the Wind-Up Event Notice and no later than ninety (90) calendar days
following receipt of such Wind-Up Notice, (the “Dissolution Notice Deadline”),
elect to wind up, dissolve and liquidate the Company in accordance with Section
12.1(c); subject to the receipt of the prior written consent of the other
Initial Member who is not a Bankrupt Member.
 
(b)           Failure to Deliver Dissolution Notice.  If no Initial Member
delivers a Dissolution Notice prior to the Dissolution Notice Deadline, then the
business of the Company will continue to be operated in accordance with the
Approved Plan as if the Wind-Up Event had not occurred and the Capital
Contribution commitments set forth in Sections 2.2, 2.3, 2.4 and 2.9 shall
remain in full force and effect.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

45

--------------------------------------------------------------------------------


 
(c)           Effect of Dissolution Notice.  Upon delivery of a Dissolution
Notice, without any further action of the Board or any Member other than the
receipt of the prior written consent of the other Initial member who is not a
Bankrupt Member, the Company will be wound up, dissolved and liquidated in
accordance with Article XIII (with the Board acting as the Liquidator unless the
Board has appointed a Liquidator), applicable law and the following: For the
earlier of (1) the *** following delivery of a Dissolution Notice or (2) the
earlier termination of the Transaction Agreements (the “Conversion Period”), all
of the Transaction Agreements will remain in full force and effect, subject to
the terms thereof and the receipt of timely payments therefor, until expiration
of the Conversion Period, at which time such agreements will terminate.  During
the Conversion Period:  the Board shall use its good faith efforts to maximize
the liquidation value of the Company; (B) the Company shall (1) terminate all
cancelable obligations, (2) minimize all costs and expenses to the fullest
extent possible other than the minimum amount necessary to provide services to
existing subscribers in the ordinary course of business, and (3) not incur any
new obligations other than those obligations that are funded out of the
operations of the Company without the prior Approval of the Initial Members; and
(C) the Members agree to use commercially reasonable efforts to structure all
transactions in connection with the wind-up, dissolution and liquidation of the
Company, whether occurring during the Conversion Period or thereafter, in a tax
efficient manner mutually agreeable to the Initial Members.
 
12.2.       Other Termination Events.
 
(a)           Upon *** notice to each Initial Member, this Agreement may be
terminated upon (i) the Supermajority Approval of the Board and (ii) such
approvals and notifications of such Members as may be required by Section 5.6 or
Section 5.6A..
 
(b)           If this Agreement is terminated pursuant to this Section 12.2
(other than in connection with the conversion to a corporation as contemplated
by Section 14.17), then:
 
(i)           each of the other Transaction Agreements shall terminate
contemporaneously therewith;
 
(ii)          such terminations shall not release any party to any of the
Transaction Agreements from any liability that (A) had accrued or arisen prior
to or as of such termination, (B) may accrue in respect of any act or omission
prior to termination or (C) is expressly stated to survive the termination; and
 
(iii)          the Company shall be dissolved (without any further action of the
Board or the Members) pursuant to Article XIII.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

46

--------------------------------------------------------------------------------


 
ARTICLE XIII
 
DISSOLUTION
 
13.1        Dissolution of the Company (a)           Upon obtaining the
requisite Approval of the Members to dissolve the Company in accordance with the
provisions of this Agreement (including without limitation Sections 5.6(vi) and
5.6A hereof) or in connection with the delivery of a Dissolution Notice under
Article XII, the Company shall be dissolved and liquidated in accordance with
the provisions of Section 13.1(b) and applicable law.
 
(b)          At the time the Company is dissolved, the business and affairs of
the Company shall be wound up and liquidated by a liquidating trustee to be
appointed by the Board (the “Liquidator”) as expeditiously as business
circumstances will permit in an orderly and business-like manner and in
accordance with applicable law.  Unless instructed by the Board to distribute
assets owned by the Company in kind to the Members (such allocations to be
reasonably specified by the Board) after the satisfaction of the items set forth
in clauses (i)-(iii) below, to the extent feasible, the assets of the Company
shall be sold or otherwise reduced to cash, and distributed, except as otherwise
provided by law, in the following order and priority:
 
(i)           to pay the expenses of the winding-up and liquidation of the
Company;
 
 
(ii)
to pay all creditors of the Company, including Members; and

 
(iii)         to establish reserves, in amounts established by the Liquidator,
to meet contingent or unknown liabilities of the Company.
 
The remaining assets of the Company shall be applied and distributed based on
the Gross Asset Value of such assets, among the Members in accordance with
Section 3.3(c); provided however that in the event of a dissolution or Capital
Event prior to the date that is *** months following execution of this
Agreement, distributions, if any, resulting from such dissolution or Capital
Event shall first be paid ***.
 
(c)          At the termination and dissolution of the Company, neither the
Company name, nor the right to its use, nor the goodwill, if any, attached
thereto or to the Company shall be considered as an asset of the Company, and no
valuation shall be put thereon for the purpose of liquidation or distribution,
or any other purpose whatsoever.
 
(d)          The Gross Asset Value of the Company assets shall be redetermined
in connection with the dissolution of the Company and any items of Profits
and/or Losses resulting therefrom shall be allocated among the Members pursuant
to Article III.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

47

--------------------------------------------------------------------------------


 
ARTICLE XIV
 
MISCELLANEOUS
 
14.1    Confidentiality (a)           All communications between the Company and
its Members, their Affiliates or their respective directors, officers, managers,
employees, agents, representatives, attorneys, accountants, other professional
advisors or lending institutions (collectively “Representatives”), all
information which is supplied to and received by any of them from the other
which is marked “confidential”, and all material information concerning the
business operations, affairs or the financial arrangements of the Members, their
respective Affiliates, the Company or of any Person with whom any of them is in
a confidential relationship with regard to the matter in question coming to the
knowledge of the recipient solely by virtue of such information having been
furnished to the Company, the Members or their Affiliates, shall be kept
confidential by the recipient and may be used only for the benefit of the
Company, including, without limitation, the evaluation and negotiation of
transactions in connection with the Company’s Business, and shall not be
disclosed to any other Person except an Affiliate of the recipient, or any
Representatives of the recipient on obtaining a similar undertaking as to its
confidentiality from such Person, which obligation shall remain in effect unless
and until (i) the recipient can reasonably demonstrate that any such
communication, information and material is, or part of it is, in the public
domain but through no fault of its own, whereupon, to the extent that it is in
the public domain, this obligation shall cease, or (ii) the recipient is advised
by legal counsel that disclosure is required by applicable laws or regulations,
whereupon the recipient shall (A) immediately notify the disclosing party in
writing of the existence, terms and circumstances surrounding such event, and
(B) consult and cooperate with the disclosing party so that the disclosing party
may seek (at its sole cost) an appropriate protective order and/or waive
compliance with the provisions of this Agreement.  If, in the absence of a
protective order or the receipt of a waiver hereunder, the recipient is
nonetheless, in the opinion of the recipient’s legal counsel, legally required
to disclose the confidential information to any court, governmental agency or
tribunal or is otherwise required under applicable laws or regulations to
disclose such confidential information, the recipient may disclose the
confidential information to the minimum extent so required to such court,
governmental agency or tribunal or as otherwise so required under applicable
laws or regulation without liability hereunder.
 
(b)           The terms of this Agreement shall be held confidential by the
Members and their Affiliates and their respective Representatives and shall not
be disclosed without the Approval of the Initial Members, except as required by
law, rule or regulation; provided, that if legal counsel to any Member (the
“Disclosing Member”) advises that disclosure of any term or terms of this
Agreement is required under any applicable law or regulation, then the
Disclosing Member shall (A) immediately notify the other Members in writing of
the existence, terms and circumstances surrounding such event, and (B) consult
and cooperate with the other Members so that the other Members may seek (at
their sole cost) an appropriate protective order and/or waive compliance with
the provisions of this Agreement.  If, in the absence of a protective order or
the receipt of a waiver hereunder, the recipient is nonetheless, in the opinion
of the recipient’s legal counsel, legally required to disclose such term or
terms to any court, governmental agency or tribunal or is otherwise required
under applicable laws or regulations to disclose such term or terms, the
recipient may disclose such term or terms to the minimum extent so required to
such court, governmental agency or tribunal or as otherwise so required under
applicable laws or regulation without liability hereunder. Each recipient shall
be responsible for any improper disclosure of its Affiliates or
Representatives.  Subject to the immediately preceding sentence, the timing and
nature of the announcements relating to the establishment of the Company and
this Agreement shall be made only with the Approval of HTI and QC.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

48

--------------------------------------------------------------------------------


 
(c)           The Members shall use their best efforts to procure the observance
of the above-mentioned restrictions by the Company and shall take all reasonable
steps to minimize the risk of disclosure of confidential information by ensuring
that only such employees, officers and directors whose duties will require them
to possess any such information shall have access thereto, and that they will be
instructed to treat the same as confidential.
 
(d)           Notwithstanding anything in this Section 14.1 to the contrary, in
the event a Member desires to Transfer its Interest pursuant to Article VIII,
the nondisclosure provisions of Section 14.1 shall not apply to a potential
transferee who executes a confidentiality agreement in form and substance
reasonably acceptable to the Board.
 
(e)           This Section 14.1 shall survive any termination of this Agreement.
 
(f)           This Section 14.1 is subject to Section 14.16 of this Agreement.
 
14.2       Accounting, Books and Records Accounting, Books and Records. The
Company shall maintain at its principal office separate books of account for the
Company which (i) shall fully and accurately reflect all transactions of the
Company, all costs and expenses incurred, all charges made, all credits made and
received, and all income derived in connection with the conduct of the Company
and the operation of its business in accordance with GAAP or, to the extent
inconsistent therewith, in accordance with this Agreement and (ii) shall include
all documents and other materials with respect to the Company’s business as are
usually entered and maintained by Persons engaged in similar businesses.  The
Company shall use the accrual method of accounting in preparation of its annual
reports and for tax purposes and shall keep its books and records
accordingly.  Subject to subsection (c) below and to applicable law, any Member
or its designated representative shall have the right, at any reasonable time
and for any lawful purpose related to the affairs of the Company or the
investment in the Company by such Member, (i) to have access to and to inspect
and copy the contents of such books or records, (ii) to visit the facilities of
the Company and (iii) to discuss the affairs of the Company with its officers,
employees, attorneys, accountants, customers and suppliers.  The Company shall
not charge such Member for such examination and each Member shall bear its own
expenses in connection with any examination made for any such Member’s account.
 
(b)          Reports.
 
(i)           In General.  The lead financial manager of the Company (or if
none, the General Manager) shall be responsible for the preparation of financial
reports of the Company and the coordination of financial matters of the Company
with the Accountants.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

49

--------------------------------------------------------------------------------


 
(ii)           Periodic and Other Reports.  The Company shall cause to be
delivered to each Member the financial statements listed in clauses (A) through
(C) below, prepared, in each case, in accordance with GAAP (and, if required by
any Member for purposes of reporting under the Securities Exchange Act of 1934,
Regulation S-X) and in English, and such other reports as any Member may
reasonably request from time to time, provided that, if the Board so determines
within *** days thereof, such other reports shall be provided at such requesting
Member’s sole cost and expense.  Such financial statements shall be accompanied
by an analysis, in reasonable detail, of the variance between the financial
condition and results of operations reported therein and the corresponding
amounts for the applicable period or periods in the Approved Plan.  The monthly
and quarterly financial statements referred to in clauses (B) and (C) below may
be subject to normal year-end audit adjustments.  On an annual basis (or more
frequently, if required by law or if required by any Member for purposes of
reporting under the Securities Exchange Act of 1934, Regulation S-X), the
Company’s financial statements shall be audited or otherwise reviewed by the
Company’s Accountants.
 
 
(A)
As soon as practicable following the end of each Fiscal Year (and in any event
not later than *** after the end of such Fiscal Year), a balance sheet of the
Company as of the end of such Fiscal Year and the related statements of
operations, Members’ Capital Accounts (and Unreturned Capital Contributions) and
changes therein, and cash flows for such Fiscal Year, together with appropriate
notes to such financial statements, all of which shall be audited and certified
by the Accountants, and in each case, to the extent the Company was in
existence, setting forth in comparative form the corresponding figures for the
immediately preceding Fiscal Year (in the case of the balance sheet) and the two
(2) immediately preceding Fiscal Years (in the case of the statements).

 
 
(B)
As soon as practicable following the end of each of the first three fiscal
quarters of each Fiscal Year (and in any event not later than *** after the end
of each such fiscal quarter), a balance sheet of the Company as of the end of
such fiscal quarter and the related statements of operations, Members’ Capital
Accounts (and Unreturned Capital Contributions) and changes therein, and cash
flows for such fiscal quarter and for the Fiscal Year to date, in each case, to
the extent the Company was in existence, setting forth in comparative form the
corresponding figures for the prior Fiscal Year’s fiscal quarter and interim
period corresponding to the fiscal quarter and interim period just completed.

 
 
(C)
As soon as practicable following the end of each the first two calendar months
of each fiscal quarter (and in any event not later than *** after the end of
such calendar month), a balance sheet as of the end of such month and statements
of operations for the interim period through such month and the monthly period
then ended.

 
 
(D)
The quarterly or monthly statements described in clauses (B) and (C) above shall
be accompanied by a written certification of the lead financial manager of the
Company (or if none, the General Manager) that such statements have been
prepared in accordance with GAAP or this Agreement, as the case may be.

 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

50

--------------------------------------------------------------------------------


 
(c)           Proprietary Information.  Notwithstanding anything to the contrary
in this Section 14.2, and except as otherwise expressly set forth in this
Agreement, a Member other than the Initial Members shall only have access to
such information regarding the Company as is required by applicable law and
shall not have access for such time as the Board deems reasonable to such
information relating to the Company’s business which the Board reasonably
believes to be in the nature of trade secrets or other information the
disclosure of which the Board in good faith believes is not in the best interest
of the Company or could damage the Company or its business or which the Company
is required by law or by agreement with another Person to keep confidential.

 
14.3         Entire Agreement; Amendments This Agreement, and any annexes,
schedules or exhibits hereto, and the other Transaction Agreements delivered
herewith, which incorporate all prior understandings relating to the subject
matter hereof and thereof, set forth the entire agreement of the parties hereto
with respect to the matters set forth herein and therein and supersede any prior
agreement or understanding among or between them with respect to such subject
matters.  In no event shall this Agreement be modified or amended without the
Supermajority Approval of the Members under Section 5.6, whether such amendment
or modification is effected through an amendment adopted under this paragraph,
through a merger or consolidation, or otherwise; provided, however, that if and
to the extent that any modification or amendment to this Agreement has a
disproportionally adverse effect on the Class C Members when compared to the
effect on the Class A Members and Class B Members, such modification or
amendment shall require the approval of each of the Initial Members; provided
further that any amendment to Sections 5.6(vi) or 5.6A, or Articles XII or XIII
shall require approval of all of the Initial Members.
 
14.4         [Intentionally Omitted]
 
14.5         Notices.  Any notice or request specifically provided for or
permitted to be given under this Agreement must be in writing, but may be served
by depositing the same in the mail, addressed to the party to be notified,
postage prepaid, and registered or certified, with a return receipt
requested.  Notice given by registered mail or certified mail shall be deemed
delivered and effective on the date of delivery as shown on the return
receipt.  Notice may be served by hand delivery, courier service, telegram or
transmission by telecopier, but shall be deemed delivered and effective as of
the time of actual delivery thereof to the addressee and, in the case of notice
by telecopier, when confirmation of receipt is obtained by the addressee.  For
purposes of notice, the addresses of the Members and the Company shall be as set
forth in Annex A hereto.
 
14.6         Waiver The failure of a party to insist upon strict performance of
any provision hereof, at any time or for any period of time, shall not
constitute a waiver of, or estoppel against asserting, the right to require such
performance in the future nor shall a waiver or estoppel with respect to a later
breach of a similar nature or otherwise be inferred from such failure.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

51

--------------------------------------------------------------------------------


 
14.7         Successors and Assigns This Agreement shall apply to, and shall be
binding upon, the parties hereto, their respective permitted successors and
assigns, and all Persons claiming by, through, or under any of the aforesaid
Persons.
 
14.8         Cumulative Rights The rights and remedies provided by this
Agreement are cumulative, and the use of any right or remedy by any party shall
not preclude or waive its rights to use any or all other remedies.
 
14.9         Further Assurances Each party agrees to execute (and acknowledge,
if requested) and deliver such additional documents and instruments and to
perform such additional acts as may be necessary or appropriate to effectuate,
carry out and perform all of the terms, provisions, conditions and purposes of
this Agreement and all the transactions contemplated by this Agreement and all
other agreements delivered in connection herewith.
 
14.10       Governing Law The Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to the
conflict of laws principles thereof.
 
14.11       Severability If any term or provision of this Agreement or the
application thereof to any party or set of circumstances shall, in any
jurisdiction and to any extent, be finally held invalid or unenforceable, such
term or provision shall only be ineffective as to such jurisdiction, and only to
the extent of such invalidity or unenforceability, without invalidating or
rendering unenforceable any other terms or provisions of this Agreement, and the
parties hereto shall negotiate in good faith a substitute provision which comes
as close as possible to the invalidated or unenforceable term or provision, and
which puts each party in a position as nearly as comparable as possible to the
position it would have been in but for the finding of invalidity or
unenforceability, while remaining valid and enforceable.
 
14.12       Construction The headings in this Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.  Whenever the context requires, the gender of all words used in this
Agreement shall include the masculine, feminine and neuter and the number of all
words shall include the singular and the plural. This Agreement will be
construed simply according to its fair meaning and not strictly for or against
any party.  Each of the parties hereto acknowledges and agrees that it has been
represented by counsel and has fully considered the language, terms and
provisions of this Agreement and, as such, no rule of construction requiring
interpretation against the draftsperson will apply in the interpretation of this
Agreement.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

52

--------------------------------------------------------------------------------


 
14.13       Counterparts This Agreement may be executed in any number of
counterparts with the same effect as if all the parties hereto had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same document.
 
14.14       No Third Party Rights Nothing herein expressed or implied shall
confer upon any of the employees of any Member, the Company or any of their
Affiliates, any rights or remedies, including without limitation, any rights to
employment or continued employment, for any specified period, of any nature or
kind whatsoever under or by reason of this Agreement.
 
14.15
Expenses.

 
(a)           Except for various expenses included in the Capital Contributions
of the Initial Members pursuant to Article II and the Shared Costs (as set forth
below in Section 14.15(b)), each Member shall bear the full costs and expenses
incurred by it and its Affiliates (including, without limitation, legal fees,
fees of other advisors and travel and labor costs) in connection with the
negotiation, preparation and execution of the Transaction Agreements and the
consummation of the transactions contemplated by the Transaction Agreements
(“Individual Costs”). Such Individual Costs will not be eligible for
reimbursement from the Company.
 
(b)           The Initial Members agree that the legal costs of the initial
preparation and drafting of this Agreement as set forth on Schedule 14.15
attached hereto (the “Shared Costs”) shall be paid by the Company on the
Effective Date out of the cash proceeds received by the Company for the initial
issuance of Interests to the Initial Members hereunder, unless such Shared Costs
have been paid previously by HTI, in which case the Company shall reimburse HTI,
on the Effective Date for the amount of such Shared Costs out of the cash
proceeds received by the Company for the initial issuance of Interests to the
Initial Members hereunder.
 
14.16       Public Announcements Neither any Member or any of its Affiliates or
the Company shall make a public announcement or press release with respect to
the Company or this Agreement without the written consent of HTI and QC, except
as may be required by law, rule or regulation and if so required the party
making such public announcement or press release shall use its commercially
reasonable efforts to provide the other Members with a reasonable opportunity
for review and comment in advance of its release. The parties recognize that
each of HTI, QC and AMAC may be required to disclose this agreement as a
“Material Agreement”, in the reasonable determination of such party in
consultation with their legal counsel, and, as such, may need to file it with
the Securities and Exchange Commission, subject to an appropriate confidential
treatment request as will be generated by such Initial Member in consultation
with the other Initial Members.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

53

--------------------------------------------------------------------------------


 
14.17       Conversion to Corporate Form (a)           In the event that the
Board shall determine that the business of the Company should be conducted in
the form of a corporation rather than a limited liability company (and such
determination receives the Supermajority Approval of the Members), the Board
shall have the power to convert the Company into a corporation or take such
other action as they may deem advisable in light of such changed conditions,
including, without limitation, creating one or more Subsidiaries of the Company
and contributing to such Subsidiaries any or all of the assets and liabilities
of the Company and distributing the capital stock of such Subsidiary or
Subsidiaries pro rata to the Members, or causing the Members to contribute their
Interests into a corporation.  In connection with any such incorporation of the
Company, the Members shall receive, in exchange for their Interests and related
Units, shares of capital stock of such corporation or its Subsidiaries having
the same relative economic interest in such corporation or Subsidiaries as is
set forth in this Agreement as among the holders of Interests in the Company (as
if such exchange were being made in connection with a Capital Event hereunder),
subject in each case to modifications to conform to the provisions set forth in
the Delaware General Corporation Law. At the time of such conversion, the
Members shall enter into a mutually acceptable shareholders agreement.
 
(b) In the event that the Members agree to convert the Company to a corporation
pursuant to Section 14.17(a), the Members agree to use commercially reasonable
efforts to structure such conversion in a tax efficient manner. All forms of a
certificate or articles of incorporation, by-laws, stockholders’ agreement and
any other governing documents proposed to be established for such corporation
and its Subsidiaries, if any, must be Approved by Supermajority Approval of the
Members.  In addition, each of the Members agrees to take all action necessary
with respect to their Units and Interests in order to approve any conversion to
corporate form that has been Approved by Supermajority Approval of the Members
in accordance with this Section 14.17.
 
14.18       Certificates of Units (a)           Every Member’s Units shall be
represented by a certificate or certificates, provided that the Board may
provide by resolution or resolutions that some or all of any or all classes or
series of Units shall be uncertificated.  Any such resolution shall not apply to
Units represented by a certificate until such certificate is surrendered to the
Company.  Notwithstanding the adoption of such a resolution by the Board, every
holder of Units represented by certificates and, upon request, every holder of
uncertificated Units shall be entitled to have a certificate signed by, or in
the name of, the Company by the General Manager, or the President or a Vice
President, and by the Treasurer or the Secretary of the Company, or as otherwise
permitted by law, representing the number of Units registered in certificate
form.  Any or all the signatures on the certificate may be a facsimile
signature.
 
(b)           Transfers of Units shall be made on the books of the Company by
the holder of the Units in person or by such holder’s attorney upon surrender
and cancellation of certificates for a like number of Units, or as otherwise
required by law or provided by this Agreement with respect to uncertificated
Units.
 
(c)           No certificate evidencing Units shall be issued in place of any
certificate alleged to have been lost, stolen or destroyed, except upon
production of such evidence of such loss, theft or destruction and upon delivery
to the Company of a bond of indemnity in such amount, upon such terms and
secured by such surety, as the Board in its discretion may require.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

54

--------------------------------------------------------------------------------


 
(d)           Each certificate evidencing Units shall bear the following legend
on the face thereof:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS UNDER
A LIMITED LIABILITY COMPANY AGREEMENT A COPY OF WHICH IS ON FILE WITH, AND MAY
BE OBTAINED UPON WRITTEN REQUEST TO, THE SECRETARY OF THE COMPANY.  NO TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) IN ACCORDANCE WITH THE
PROVISIONS OF SUCH LIMITED LIABILITY COMPANY AGREEMENT AND (B) PURSUANT TO A
REGISTRATION STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF SUCH LIMITED LIABILITY COMPANY AGREEMENT.
 
(e)           Upon the sale of any Units pursuant to an Initial Public Offering
or upon the termination or expiration of the transfer restrictions under this
Agreement, the certificates representing such Units shall be replaced, at the
expense of the Company, with certificates or instruments not bearing the
applicable legend or legends required by this Section 14.18.
 
(f)           Until such time as the certificates or instruments evidencing
Units are no longer required to bear either of the legends contained in Sections
14.18(d) above, each Member agrees and undertakes to cause each transferee
thereof to agree that it will not Transfer any Units except (i) pursuant to an
Initial Public Offering or (ii) pursuant to the terms of this Agreement.
 
14.19      Registered Members.  Except as expressly required by applicable law,
the Company will be entitled to treat the holder of record of an Interest in the
Company as the holder in fact thereof and will not be bound to recognize any
equitable or other claim to or interest in such Interest on the part of any
other Person, whether or not the Company has express or other notice thereof.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

55

--------------------------------------------------------------------------------



ARTICLE XV
 
SUBMISSION TO JURISDICTION; WAIVERS
 
15.1         Submission To Jurisdiction; Waivers (a)           Each party to
this Agreement hereby irrevocably and unconditionally, with respect to any
matter or dispute (which after good faith efforts by the interested parties to
resolve such dispute in a mutually satisfactory manner, including, if
applicable, the dispute resolution provisions of Article VI, has not been so
resolved) arising under, or in connection with, this Agreement:
 
(i)           submits for itself and its property in any legal action or
proceeding relating to this Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the courts
of the State of Delaware, the courts of the United States of America for the
District of Delaware, and appellate courts from any thereof (and covenants not
to commence any legal action or proceeding in any other venue or jurisdiction);
 
(ii)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(iii)         agrees that service of process in any such action will be in
accordance with the laws of the State of Delaware;
 
(iv)         waives in connection with any such action any and all rights to a
jury trial; and
 
(v)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law.
 
(b)          Each party to this Agreement agrees that notwithstanding any other
remedy available at law or in equity for any breach of this Agreement, the
parties hereto shall be entitled to specific performance and injunctive or other
equitable relief as a remedy for any such breach.  Such remedy shall not be
deemed to be the exclusive remedy for breach of this Agreement, but shall be in
addition to all other remedies available at law or in equity to the parties
hereto.
 
ARTICLE XVI
 
DEFINITIONS
 
16.1        Definitions As used herein the following terms shall have the
meanings set forth below:
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

56

--------------------------------------------------------------------------------


 
“Acceptance Notice” shall have the meaning specified in Section 8.2(b).
 
“Accountants” shall mean the Initial Accountants and any such successor firm of
nationally recognized independent certified public accountants that, as of such
time, has been appointed by the Board as the accountants for the Company
pursuant to Section 5.5.
 
"Adjusted Capital Account" means the Capital Account maintained for each Member
as of the end of each Fiscal Year or other taxable period, (a) increased by any
amounts that such Member is obligated to restore under the standards set by
Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore
under Regulations Sections 1.704-2(g) and 1.704-2(i)(5)) and (b) decreased by
(i) the amount of all losses and deductions that, as of the end of such Fiscal
Year or taxable period, are reasonably expected to be allocated to such Member
in subsequent years under Sections 704(e)(2) and 706(d) of the Code and
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such Fiscal Year or taxable period, are reasonably
expected to be made to such Member in subsequent years in accordance with the
terms of this Agreement or otherwise to the extent they exceed offsetting
increases to such Member's Capital Account that are reasonably expected to occur
during (or prior to) the year in which such distributions are reasonably
expected to be made (other than increases as a result of a minimum gain
chargeback pursuant to Section 3.4(b) or (c)).  The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
 
“Affiliate” shall mean with respect to any Person, any other Person that, either
directly or indirectly, through one or more agents, nominees, intermediaries,
trusts, or other arrangements, whether formal or informal, controls, is
controlled by or is under common control with that Person.  The term “control”
shall mean the possession, directly or indirectly, of the power to either (i)
vote more than fifty percent (50%) of the securities having ordinary voting
power for the election of directors (or comparable positions in the case of
partnerships and limited liability companies), or (ii) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise.
 
“Agreement” shall mean this Limited Liability Company Agreement, as the same may
be further amended, supplemented or otherwise modified from time to time.
 
“AMAC” shall have the meaning set forth in the preamble to this Agreement.
 
“AMAC Reseller Agreement” shall have the meaning set forth in Section 7.1(d).
 
“Approved Plan” shall mean the Business Plan attached hereto as Exhibit C and
any modification thereto that is Approved by the Supermajority Approval of the
Board.
 
“Approval”, “Approve” or “Approved” shall mean the approval by vote either by
phone or in person at a Members’ meeting or a Board meeting, or by written
consent of the Members or the Board, in each case, pursuant to the provisions of
Articles IV and V.
 
“Assessment” shall have the meaning specified in Section 8.5.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

57

--------------------------------------------------------------------------------


 
“Bankrupt Member” shall have the meaning specified in Section 12.1(a).
 
“Board” shall have the meaning specified in Section 5.2.
 
 “Business” shall have the meaning specified in Section 1.6(a).
 
“Business Day” shall mean any day that is not a Saturday, a Sunday or any other
day on which banks are required by law to be closed in the City of New York.
 
“Business Plan” shall have the meaning specified in Section 5.13.
 
“Buyer” shall have the meaning specified in Section 2.8.
 
“Capital Account” shall have the meaning specified in Section 3.1.
 
“Capital Contributions” shall mean those contributions of cash, the agreed fair
market value of other assets (net of liabilities) contributed to the capital of
the Company by the Members and, for purposes of Sections 2.1(a), 3.3(c) and
13.1(c), the allocations made pursuant to Section 3.6. Contributions shall be
taken into account as Capital Contributions only to the extent they have
actually been made, or in the case of services, actually performed.
 
“Capital Event” shall mean (i) the sale, exchange or other disposition of all or
substantially all of the assets of the Company, (ii) the sale, exchange or other
disposition of all or substantially all of the Units, or (iii) any merger,
consolidation or other business combination transaction involving the Company
(other than a transaction in which the holders of the Units continue to own a
majority of the total voting power represented by the ownership interests of the
surviving entity in such transaction.
 
“Capital Event Distribution” shall mean a distribution in connection with a
Capital Event.
 
 “Certificate of Formation” shall have the meaning specified in Section 1.1.
 
“Class” shall mean the classes of Units into which Interests may be classified
or divided from time to time pursuant to the provisions of this Agreement.
 
“Class A Directors” shall have the meaning specified in Section 5.3(a).
 
 “Class A Member” shall mean any Member holding one or more Class A Units, in
its capacity as such.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

58

--------------------------------------------------------------------------------


 
“Class A Unit” shall mean any Unit classified as such pursuant to the provisions
of this Agreement.
 
“Class B Directors” shall have the meaning specified in Section 5.3(a).
 
 “Class B Member” shall mean any Member holding one or more Class B Units, in
its capacity as such.
 
“Class B Unit” shall mean any Unit classified as such pursuant to the provisions
of this Agreement.
 
“Class C Director” shall have the meaning specified in Section 5.3(a).
 
 “Class C Member” shall mean any Member holding one or more Class C Units, in
its capacity as such.
 
“Class C Unit” shall mean any Unit classified as such pursuant to the provisions
of this Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Company” shall mean, LIFECOMM LLC, a Delaware limited liability company,
together with its successors by conversion, merger, consolidation or sale of all
or substantially all of the assets of the Company.
 
 “Conditional Transfer Notice” shall have the meaning specified in Section
8.2(a).
 
“Contribution Cure Period” shall have the meaning specified in Section 12.1(a).
 
“Conversion Period” shall have the meaning specified in Section 12.1(c).
 
“Convertible Securities” shall have the meaning specified in Section 5.5(iv).
 
“Cure Periods” shall have the meaning specified in Section 12.1(a).
 
“Damages” shall have the meaning specified in Section 10.1.
 
“Declining Member” shall have the meaning specified in Section 8.2(c).
 
 “Defaulting Party” shall have the meaning specified in Section 2.9(b).
 
“Delaware LLC Act” shall mean the Delaware Limited Liability Company Act, 6
Del. C. §§ 18-101, et seq., as it may be amended from time to time, and any
successor to such statute.
 
“Designated Officers” shall have the meaning specified in Section 6.1(b) and
shall consist of the following individuals: *** for HTI, *** for QC and *** for
AMAC.
 
“Director” shall mean a member of the Board appointed and serving in accordance
with the provisions of Article V.
 
“Dispute” shall have the meaning specified in Section 6.1.
 
“Dissolution Notice” shall have the meaning specified in Section 12.1(a).
 
“Dissolution Notice Deadline” shall have the meaning specified in Section
12.1(a).
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

59

--------------------------------------------------------------------------------


 
“Distribution Policy” shall have the meaning specified in Section 3.2(a)(ii).
 
“Dragging Member” and “Dragging Members” shall have the meaning specified in
Section 8.3.
 
“Effective Date” shall have the meaning specified in the preamble of this
Agreement.
 
“Exchange” shall have the meaning specified in Section 8.5.
 
“Exchange Value” shall have the meaning specified in Section 8.5.
 
“Exchanging Member” and “Exchanging Members” shall have the meaning specified in
Section 8.5.
 
“Excluded Securities” shall have the meaning specified in Section 2.8(f).
 
“Executive Management Team” shall have the meaning specified in Section 5.9(b).
 
“Fiscal Year” shall mean the calendar year and shall include any partial fiscal
year at the beginning and at the end of the term of the Company.
 
 “Funding Period 1” means the Effective Date through the *** anniversary
thereof, inclusive.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
 
“General Manager” shall mean, at any time, the chief executive officer of the
Company as appointed by HTI pursuant to Section 5.9(b) and, if none, then the
Board will act (by majority vote) as the General Manager.
 
“Gross Asset Value” shall mean, with respect to any asset, the asset’s adjusted
basis for Federal income tax purposes, except as follows:
 
(i)           The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the fair market value of such asset at the time it is
accepted by the Company, unreduced by any liability secured by such asset, as
determined by the Board;
 
(ii)           The Gross Asset Values of all Company assets shall be adjusted to
equal their respective fair market values, unreduced by any liabilities secured
by such assets, as determined by the Board, as of the following times:  (a) the
acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis capital contribution, or the grant
of an interest in the Company (other than a de minimis interest) as
consideration for the provision of services to or for the benefit of the Company
by an existing Member acting in a Member capacity, or by a new Member acting in
a Member capacity or in anticipation of being a Member; (b) the relinquishment
of an Interest (or any part thereof) to the Company; (c) the distribution by the
Company to a Member of more than a de minimis amount of property as
consideration for an interest in the Company; and (d) the liquidation of the
Company within the meaning of Treas. Regs. § 1.704-1(b)(2)(ii)(g); provided,
however, that except to the extent otherwise provided in this Agreement
adjustments pursuant to clauses (a), (b) and (c) above shall be made only if the
Board reasonably determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company;
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

60

--------------------------------------------------------------------------------


 
(iii)           The Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the fair market value of such asset, unreduced
by any liability secured by such asset, on the date of distribution as
determined by the Board; and
 
(iv)           The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treas. Regs. § 1.704-1(b)(2)(iv)(m) and Section  11.4(f) and Section
11.4(g) hereof; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this paragraph (iv) to the extent the Board reasonably determines
that an adjustment pursuant to paragraph (ii) hereof is necessary or appropriate
in connection with a transaction that would otherwise result in an adjustment
pursuant to this paragraph (iv).
 
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (i), (ii), or (iv) hereof, such Gross Asset Value shall thereafter be
adjusted by the depreciation taken into account with respect to such asset for
purposes of computing Net Profits and Net Losses.
 
For purposes of clause (ii) of this definition of “Gross Asset Value”, the
making of any contribution described in Section 2.2(b) or 2.3(c) shall
constitute the acquisition of an additional interest in the Company for more
than a de minimis capital contribution.
 
“HTI” shall have the meaning set forth in the preamble to this Agreement.
 
“HTI Infrastructure Access Agreement” shall have the meaning specified in
Section 7.1(a).
 
“Indemnifying Party” shall have the meaning specified in Section 10.2.
 
“Indemnitee” shall have the meaning specified in Section 5.12.
 
“Individual Costs” shall have the meaning specified in Section 14.15(a).
 
“Initial Accountants” shall mean PricewaterhouseCoopers.
 
“Initial Members” shall mean HTI, QC and AMAC and their Permitted Transferees
(except as otherwise set forth in Section 8.1(f)), so long as such Initial
Member and/or its Permitted Transferees own, in the aggregate, at least *** of
the number of Units owned by the Initial Member on the Effective Date (as
adjusted for conversions, Unit splits and the like, but without taking into
account any dilution as a result of the issuance of additional Units by the
Company).
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

61

--------------------------------------------------------------------------------


 
“Initial Public Offering” shall mean the initial offer for sale of Securities
pursuant to an effective registration statement filed under the Securities Act
which results in an active trading market in such Securities (it being
understood that such an active trading market shall be deemed to exist if, among
other things, such Securities are listed on the NASDAQ Stock Market or another
national securities exchange).
 
“Integrated Action Team” shall have the meaning specified in Section 6.1(a).
 
“Interest” shall mean a limited liability company interest in the Company as
provided in this Agreement and under the Delaware LLC Act and includes any and
all rights and benefits to which the holder of such Interest may be provided
under this Agreement, together with all obligations of such Person to comply
with the terms and provisions of this Agreement.  Interests shall be expressed
as a number of Units.  Interests shall also include any Securities which are
convertible into or exchangeable or redeemable for Units of the Company.
 
“Liabilities” shall have the meaning specified in Section 5.11.
 
“Liquidator” shall have the meaning specified in Section 13.1(b).
 
“Liquidity Demand Notice” shall have the meaning specified in Section 8.5.
 
“Liquidity Event” shall have the meaning specified in Section 8.5.
 
“Material Adverse Effect” shall mean any circumstance, change, event,
transaction, loss, failure, effect or other occurrence that is, or is reasonably
likely to be, materially adverse to (i) the business, operations, condition
(financial or otherwise), assets, liabilities or results of operations of (x)
the applicable Member together with its Affiliates, if any, taken as a whole or
(y) the Company or (ii) the applicable Member’s ability to perform its
obligations under the Transaction Agreements.
 
“Material Terms” shall have the meaning specified in Section 8.4(a).
 
“Member” shall mean a Person (a) (i) who is listed as a Member on Annex A hereto
as of the date hereof, (ii) who is a transferee of an Interest in accordance
with the provisions of Article VIII or (iii) to whom a new Interest is issued
pursuant to Section 2.8 and (b) who has not resigned or withdrawn as a Member or
been dissolved.  Reference to a “Member” shall be to any one of the Members.
 
“Mobile PERS” shall have the meaning specified in Section 1.6(a).
 
“Mobile PERS ***” means any entity that ***, and whose *** is specifically ***
in the Territory. For the avoidance of doubt, a Mobile PERS *** shall not
include a *** Company’s mobile cellular personal emergency response products or
services. Solely for purposes of this definition of “Mobile PERS *** means
developing the elements of, and ***.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

62

--------------------------------------------------------------------------------


 
“Non-Transferring Member” shall have the meaning specified in Section 8.2(a).
 
“Notice of Pre-Approved Capital Call” shall have the meaning specified in
Section 2.9(a).
 
“Notice of Proposed Issuance” shall have the meaning specified in Section 2.8.
 
“Observer” shall have the meaning specified in Section 5.3(a).
 
“Offered Interests” shall have the meaning specified in Section 2.8.
 
“Offered Units” shall have the meaning specified in Section 8.2(a).
 
“Ordinary Distributions” means distributions of Company’s cash on hand and other
assets from time to time as set forth in Section 3.3(a).  Ordinary Distributions
shall exclude Capital Event Distributions.
 
“Other Parties” shall have the meaning specified in Section 10.2.
 
“Over-Allotment Notice” shall have the meaning specified in Section 8.2(b).
 
“Over-Allotment Period” shall have the meaning specified in Section 8.2(b).
 
“Oversubscription Notice” shall have the meaning specified in Section 2.8(d).
 
 “Percentage Interest” shall mean, with respect to any Member, the fraction
expressed as a percentage determined by dividing the number of Units owned by
such Member by the total number of Units then issued and outstanding (excluding
Units in the Company’s treasury (if any)).  The Percentage Interests of the
Members at any time will be determined by reference to Annex A and shall be
subject to adjustment as specified in Section 2.1(c) and as otherwise set forth
in this Agreement.
 
“Permitted Transferee” shall have the meaning specified in Section 8.1(f).
 
“Person” shall mean any individual, corporation, limited liability company,
partnership, firm, joint venture, association, trust, joint stock company,
unincorporated organization or other entity.
 
“Pre-Approved Capital Call” shall have the meaning specified in Section 2.9(a).
 
“Profits” and “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a), and for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss,
with the following adjustments:
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

63

--------------------------------------------------------------------------------


 
(i)   Any income of the Company exempt from federal income tax and not otherwise
taken into account in computing Profits or Losses pursuant to this definition
shall be added;
 
(ii)   Any items of expenditure of the Company described in Code
Section 705(a)(2)(B) or items of expenditure treated as Code
Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Profits or Losses pursuant to this definition, shall be subtracted;
 
(iii)   In the event the Gross Asset Value of any property is adjusted pursuant
to clauses (i), (ii), or (iii) of that definition, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such
property for purposes of computing Profits or Losses;
 
(iv)   Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;
 
(v)   In lieu of the depreciation, amortization, or cost recovery deductions
allowable in computing taxable income or loss, there shall be taken into account
the depreciation computed based upon the adjusted book value of the property.
 
(vi)   To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Profits or Losses;
 
Notwithstanding any other provision of this definition, any items which are
specially allocated pursuant to Sections 3.4, 3.5 and 3.6 shall not be taken
into account in computing Profits or Losses.
 
“Property” shall mean all right, title and interest of the Company in and to all
or any portion of the assets of the Company and any property (real or personal)
or estate acquired in exchange therefor or in connection therewith.
 
“Proportionate Share” shall have the meaning specified in Section 2.8.
 
“Proposed Sale” shall have the meaning specified in Section 8.4.
 
“Proposed Units” shall have the meaning specified in Section 8.4.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

64

--------------------------------------------------------------------------------


 
“Proposing Member” and “Proposing Members” shall have the meaning specified in
Section 8.4.
 
“Proposing Transferor” shall mean an Initial Member which intends to Transfer
its Units in accordance with the provisions of Section 8.2(a).
 
“Purchasing Member” shall have the meaning specified in Section 8.2(b).
 
“QC” shall have the meaning set forth in the preamble to this Agreement.
 
“QC Services Agreement” shall have the meaning set for in Section 7.1(c).
 
“QC Know-How License Agreement” shall have the meaning set forth in Section
7.1(b).
 
“Regulations” means the U.S. Income Tax Regulations of the Department of the
Treasury, including Temporary Regulations, promulgated under the Code, as such
Regulations may be amended (including corresponding provisions of succeeding
regulations).
 
“Regulatory Allocations” shall have the meaning specified in Section 3.6.
 
“Remaining Offered Interests” shall have the meaning specified in Section
2.8(d).
 
“Remaining Offered Units” shall have the meaning specified in Section 8.2(b).
 
“Remaining Tag-Along Units” shall have the meaning specified in Section 8.4(c).
 
“Representatives” shall have the meaning specified in Section 14.1(b).
 
“Request” shall have the meaning specified in Section 8.4(a).
 
“Resolution Request” shall have the meaning specified in Section 6.2(a).
 
“Restricted Period” shall have the meaning specified in Section 8.1(a).
 
“Right of First Offer” shall have the meaning specified in Section 8.2(a).
 
“Securities” shall mean shares of common stock or other equity securities of the
Company.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.
 
“Shared Costs” shall have the meaning specified in Section 14.15(b).
 
“Subsidiary” shall mean, as to any Person, any other Person of which shares of
stock or other ownership interest having ordinary voting power (other than stock
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such Person, are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

65

--------------------------------------------------------------------------------


 
“Supermajority Approval” shall mean (i) with respect to the Board, the Approval
of *** Directors and (ii) with respect to the Members, the Approval of Members
holding an aggregate Percentage Interest in excess of ***; provided that in the
event that either of HTI or QC cease to own at least *** of the respective
number of Units owned by each such Initial Member on the Effective Date (as
adjusted for conversions, Unit splits and the like), Supermajority Approval
shall be deemed to mean, with respect to the Board, Approval of a majority of
the Directors of the Board with respect to the Board and, with respect to the
Members, the Approval of Members holding an aggregate Percentage Interest in
excess of ***.
 
“Tag-Along Members” shall have the meaning specified in Section 8.4(a).
 
“Tag-Along Notice” shall have the meaning specified in Section 8.4(a).
 
“Tag-Along Units” shall have the meaning specified in Section 8.4(c).
 
 “Tax Distributions” shall have the meaning specified in Section 3.2(b).
 
“Tax Matters Member” shall have the meaning specified in Section 11.1(a).
 
“***Period” shall have the meaning specified in Section 2.8.
 
“Territory” shall mean the United States of America, ***.
 
“Third Party Investors” shall have the meaning set forth in Section 2.7.
 
“*** Period” shall have the meaning set forth in Section 8.2(b).
 
“Transaction Agreements” shall mean the Certificate of Formation, this
Agreement, the HTI Infrastructure Access Agreement, the HTI Services Agreement,
the QC Know-How License Agreement, the QC Services Agreement and the AMAC
Reseller Agreement.
 
 “Transfer” shall have the meaning specified in Section 8.1(b).
 
“Transfer Price” shall mean the price stated in a Transfer Notice (which price
must be payable solely in cash) and is the cash price at which a Proposing
Transferor offers to Transfer each of his Offered Units.
 
“Transferring Member” shall have the meaning specified in Section 12.5(b).
 
“Unit” shall mean a fractional share of the Interests of all Members holding
Units of such Class.  The Classes and number of Units outstanding and the
holders thereof are set forth on Annex A, as such Annex may be amended from time
to time pursuant to the terms of this Agreement.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

66

--------------------------------------------------------------------------------


 
“Unreturned Capital Contributions” shall mean, with respect to a Member, an
amount (not less than zero) equal to the excess of such Member's aggregate
Capital Contributions as of the time of determination over the amount of cash
and Gross Asset Value of property previously distributed to the Member prior to
such time pursuant to Article III.
 
“Wind-Up Event” shall have the meaning specified in Section 12.1(a).
 
“Wind-Up Event Notice” shall have the meaning specified in Section 12.1(a).
 
“Withheld Taxes” shall have the meaning specified in Section 3.9.
 
“Withholding Loan” shall have the meaning specified in Section 3.9.
 
(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section, subsection,
annex, schedule and exhibit references are to this Agreement unless the context
shall otherwise require.

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
67

--------------------------------------------------------------------------------

 

[Signature page to LLC Agreement]
 
IN WITNESS WHEREOF, the Members have executed this Limited Liability Company
Agreement as of the day first written above.
 
HUGHES TELEMATICS, INC.


By /s/ Jeffrey A. Leddy
Name:  Jeffrey A. Leddy
Title:  CEO
 
QUALCOMM INCORPORATED


By  /s/ David E. Wise
Name:  David E. Wise
Title:  SVP Finance & Strategy
 
AMERICAN MEDICAL ALERT CORP.


By /s/ Jack Rhian
Name:  Jack Rhian
Title:  CEO

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
68

--------------------------------------------------------------------------------

 

Annex A
 
MEMBERS OF THE COMPANY
 
Members
 
Class and
Number of
Units Owned
HUGHES Telematics, Inc.
        
2002 Summit Boulevard, Suite 1800
Atlanta, Georgia 30319
       
Attention:  Jeffrey Leddy
        
Facsimile: (404) 573-5824
       
with a copy to: General Counsel
      
and a copy to:     
 
A:    ***
 

 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

69

--------------------------------------------------------------------------------


 
QUALCOMM INCORPORATED
         
5775 Morehouse Drive
      
San Diego, CA 92121-2779
      
Attention: Paul Fiskness
    
Facsimile: (858) 658-2503
  
with a copy to: Paul Hedtke
    
and a copy to: General Counsel
       
 
B:    ***
 
American Medical Alert Corp.
   
36-36 33rd Street, Suite 103
     
Long Island City, New York  11106
   
Attention:  Jack Rhian
       
Facsimile: (516) 394-2701
         
with a copy to:
Allan Grauberd, Esq.
Moses & Singer, LLP
405 Lexington Ave
New York, NY 10174
Facsimile: (917) 206-4381
 
C:    ***
 

 
For purposes of notice, the address of the Company shall be as follows:


LIFECOMM LLC
2002 Summit Boulevard, Suite 1800
Atlanta, GA 30319
Attention:  General Manager
Facsimile: (404) 573-5824

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
70

--------------------------------------------------------------------------------

 
 
Schedule 1
 
Description of Pre-closing and Post-closing
 
Non-Cash Capital Contributions of the Initial Members
 
Section 1.
 
A.           QC’s Initial Contributions:  QC’s initial *** non-cash contribution
to the Company shall be in accordance with the Business Plan and shall include
the Licensed Know How as defined and described in the QC Know-How License
Agreement.
 
B.           QC Subsequent Contributions:  QC’s subsequent non-cash contribution
to the Company consists of access to Qualcomm engineering and certain other
resources at a *** per man-hour relating to such services until the aggregate
value of non-cash contribution of services to the Company totals ***) in
accordance with the terms and conditions, including without limitation any
timetable, set forth in the QC Services Agreement and any associated statement
of work. QC shall be entitled to credit for in-kind contributions pursuant to
Section 2.3(c) of the LLC Agreement in an amount equal to *** set forth in
Exhibit C (as such Exhibit C may be amended from time to time by QC to include
additional categories of personnel providing services under the QC Services
Agreement) to the QC Services Agreement ***. Qualcomm shall provide such
services to the Company in accordance with the terms and conditions, including
without limitation any timetable, set forth in the QC Services Agreement and any
associated statement of work.
 
Section 2.
 
A.           HTI’s Initial Contributions: HTI’s initial $10,500,000 non-cash
contribution to the Company shall be in accordance with the Business Plan and
shall include access to and adaptation of its “Telematics Platform” and
organizational infrastructure that will become the basis for the Operational
Support System and Business Support Systems (OSS/BSS) with the OSS Capabilities
and BSS Capabilities as defined and described in the HTI Infrastructure Access
Agreement.  HTI’s business infrastructure will provide the Company BSS
functions, including HR support, payroll, accounting, financial management and
reporting in accordance with the Business Plan and the terms and conditions of
the HTI Infrastructure Access Agreement.
 
B.           HTI’s Subsequent Contributions: HTI’s subsequent non-cash
contribution to the Company of up to $10,900,000 consists of HTI providing the
personnel to staff certain OSS and BSS functions of the Company as described in,
and in accordance with the terms and conditions, including without limitation
any timetable, set forth in the HTI Services Agreement and any associated
statement of work. This includes the Executive Management Team during that
period. HTI will also provide engineering support services to the Company during
initial development of the Mobile PERS Solution and for a period of time
following commercial launch of the Mobile PERS solution/service and such other
services as are described in the HTI Services Agreement and any associated
statement of work. HTI shall provide such services to the Company in accordance
with the terms and conditions, including without limitation any timetable, set
forth in the HTI Services Agreement and any associated statement of work.

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
71

--------------------------------------------------------------------------------

 

Schedule 3.1
 
Capital Accounts as of Effective Date


 
HUGHES Telematics, Inc.                                        ***
 
QUALCOMM INCORPORATED                           ***
 
American Medical Alert Corp.                                 ***
 

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
72

--------------------------------------------------------------------------------

 
 
Schedule 5.3
 
Directors and Alternate Directors

 
Class A Directors:
***.
Alternate:
***
Class B Directors:
***
Alternates:
***
Class C Directors:
***
Alternates:
***


*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
73

--------------------------------------------------------------------------------

 

Schedule 14.15

 
Shared Costs

 
*** of legal fees and costs.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

74

--------------------------------------------------------------------------------


 
Exhibit A
 
Certificate of Formation


***

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
75

--------------------------------------------------------------------------------

 

Exhibit B


Company Wiring Instructions

***

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
76

--------------------------------------------------------------------------------

 

Exhibit C


Business Plan


***

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
77

--------------------------------------------------------------------------------

 


EXHIBIT D
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of ______ __, 201_ (this
“Assignment”), between [___________________________, a _______ corporation (the
“Assignor”), and _________________________________, a ____________ (the
“Assignee”).
 
WHEREAS, Assignor is party to that certain Limited Liability Company Agreement
of LIFECOMM LLC (the “Company”), dated as of May [12], 2010 (as amended, the
“LLC Agreement”) by and among Assignor, ________________________ (“____”) and
______________________ (“_____”);
 
WHEREAS, pursuant to the Section 8.1 of the LLC Agreement, the Assignor is
entitled to assign its rights under the LLC Agreement to the Assignee; and
 
WHEREAS, the Assignor desires to assign its rights under the LLC Agreement and
the Assignee wishes to assume the obligations of the Assignor under the LLC
Agreement.
 
NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:
 
Section 1.  Defined Terms.
 
Capitalized terms used herein and not defined shall have the respective meanings
set forth in the LLC Agreement.
 
Section 2.  Assignment and Assumption.
 
Pursuant to the Assignor’s rights under Section 8.1 of the LLC Agreement, the
Assignor hereby transfers, conveys and assigns all of its right, title and
interest in, to and under the LLC Agreement, and the Assignee hereby assumes and
shall perform, discharge and otherwise be responsible for all obligations,
responsibilities or liabilities of the Assignor under the LLC Agreement;
provided, that:
 
a.           The Assignor and the Assignee represent for the benefit of the
Company that this Assignment is in compliance with all applicable federal and
state securities laws; and
 
b.           To the extent required by Section 8.1(d)(iii) of the LLC Agreement,
prior to the effectiveness of this Assignment, the Assignor or the Assignee
shall have delivered the opinion required therein.
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

78

--------------------------------------------------------------------------------


 
Section 3.  Assignment.
 
This Assignment shall be binding upon and inure to the benefit of the parties
hereto and their successors and permitted assigns.
 
Section 4.  Validity.
 
To be valid, this Assignment must be permitted under Section 8.1 of the LLC
Agreement.
 
Section 5.  Counterparts.
 
This Assignment may be executed in any number of separate counterparts
(including via facsimile), each of which shall be an original and all of which
taken together shall constitute one and the same agreement.
 
Section 6.  Applicable Law.
 
THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS) OF THE STATE OF
DELAWARE.
 
* * * * *

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
79

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement as of the date first above written.


ASSIGNOR:
   
[INSERT NAME]
   
By: 
   
Name:
 
Title:
   
ASSIGNEE:
   
[INSERT NAME]
   
By:
   
Name:
 
Title:


*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
80

--------------------------------------------------------------------------------

 

Exhibit 7.1(a)
HTI Infrastructure Access Agreement

 
***

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
81

--------------------------------------------------------------------------------

 

Exhibit 7.1(b)
 
HTI Services Agreement

 
***

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
82

--------------------------------------------------------------------------------

 

Exhibit 7.1(c)
 
QC Know-How License Agreement

 
***

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
83

--------------------------------------------------------------------------------

 

Exhibit 7.1(d)
 
QC Services Agreement
 
***
 
*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.

84

--------------------------------------------------------------------------------


 
Exhibit 7.1(e)
 
AMAC Reseller Agreement
 
See Exhibit 10.2

*** denotes language for which American Medical Alert Corp. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended. Confidential portions have been omitted and will be
filed separately with the Securities and Exchange Commission.
 
85

--------------------------------------------------------------------------------

 